


Exhibit 10.2




SECURITIES PURCHASE AGREEMENT




This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of October 2,
2020, by and between GROWLIFE, INC., a Delaware corporation, with headquarters
located at 5400 Carillon Point, Kirkland, WA 98033 (the “Company”), and EMA
FINANCIAL, LLC, a Delaware limited liability company, with its address at 40
Wall Street, 17th Floor, New York, NY 10005 (the “Buyer”).




WHEREAS:




A.          The Company and the Buyer are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”)
and Rule 506(b) promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the 1933 Act;




B.          Buyer desires to purchase from the Company, and the Company desires
to issue and sell to the Buyer, upon the terms and conditions set forth in this
Agreement, a self-amortization promissory note of the Company, in the aggregate
principal amount of $221,000.00 (as the principal amount thereof may be
increased pursuant to the terms thereof, and together with any note(s) issued in
replacement thereof or as a dividend thereon or otherwise with respect thereto
in accordance with the terms thereof, in the form attached hereto as Exhibit A,
the “Note”), convertible into shares of common stock, $0.0001 par value per
share, of the Company (the “Common Stock”), upon the terms and subject to the
limitations and conditions set forth in such Note;




C.          The Buyer wishes to purchase, upon the terms and conditions stated
in this Agreement, such principal amount of the Note as is set forth immediately
below its name on the signature pages hereto;




D.          The Company wishes to issue 550,000 shares of Common Stock (the
“Commitment Shares”) to the Buyer as additional consideration for the purchase
of the Note, which shall be earned in full as of the Closing Date, as further
provided herein.




NOW THEREFORE, in consideration of the foregoing and of the agreements and
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and the
Buyer hereby agree as follows:




1.           Purchase and Sale of Note.




a.           Purchase of Note. On the Closing Date (as defined below), the
 Company  shall issue and sell to the Buyer, and the Buyer agrees to purchase
from the Company, the Note, as further provided herein.




b.           Form of Payment. On the Closing Date: (i) the Buyer shall pay the
purchase price of $199,900.00 (the “Purchase Price”) for the Note, to be issued
and sold to it at the Closing (as defined below), by wire transfer of
immediately available funds to the Company, in accordance with the Company’s
written wiring instructions, against delivery of the Note, and (ii) the Company
shall deliver such duly executed Note on behalf of the Company, to the Buyer,
against delivery of such Purchase Price. On the Closing, the Buyer shall
withhold a non-accountable sum of $5,500.00 from the Purchase Price to cover the
Buyer’s legal fees in connection with the transactions contemplated by this
Agreement. On the Closing, the Buyer shall withhold a non-accountable sum of
$1,000.00 from the Purchase Price to cover the Buyer’s due diligence and
administrative expenses in connection with the transactions contemplated by this
Agreement.




c.           Closing Date. Subject to the satisfaction (or written waiver) of
the conditions thereto set forth in Section 6 and Section 7 below, the date and
time of the issuance and sale of the Note pursuant to this Agreement (the
“Closing Date”) shall be 4:00 PM, Eastern Time on the date first written above,
or such other mutually agreed upon time.




d.           Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall occur on the Closing Date at such location as
may be agreed to by the parties (including via exchange of electronic
signatures).




- 1 -

--------------------------------------------------------------------------------




1A.        Commitment Shares.  On or before the Closing Date, the Company shall
issue the Commitment Shares to the Buyer.




2.           Buyer’s Representations and Warranties. The Buyer represents and
warrants to the Company as of the Closing Date that:




a.           Investment Purpose. As of the Closing Date, the Buyer is purchasing
the Note and the shares of Common Stock issuable upon conversion of or otherwise
pursuant to the Note and such additional shares of Common Stock, if any, as are
issuable on account of interest on the Note pursuant to this Agreement, such
shares of Common Stock being collectively referred to herein as the “Conversion
Shares” and, collectively with the Note and Commitment Shares, the “Securities”)
for its own account and not with a present view towards the public sale or
distribution thereof, except pursuant to sales registered or exempted from
registration under the 1933 Act; provided, however, that by making the
representations herein, the Buyer does not agree to hold any of the Securities
for any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with or pursuant to a registration
statement or an exemption under the 1933 Act.




b.           Accredited Investor Status. The Buyer is an “accredited investor”
as that term is defined in Rule 501(a) of Regulation D (an “Accredited
Investor”).




c.           Reliance on Exemptions. The Buyer understands that the Securities
are being offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of the Buyer to acquire the
Securities.




d.           Information. The Buyer and its advisors, if any, have been, and for
so long as the Note remains outstanding will continue to be, furnished with all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and sale of the Securities which have been
requested by the Buyer or its advisors. The Buyer and its advisors, if any, have
been, and for so long as the Note remains outstanding will continue to be,
afforded the opportunity to ask questions of the Company regarding its business
and affairs. Notwithstanding the foregoing, the Company has not disclosed to the
Buyer any material nonpublic information regarding the Company or otherwise and
will not disclose such information unless such information is disclosed to the
public prior to or promptly following such disclosure to the Buyer. Neither such
inquiries nor any other due diligence investigation conducted by Buyer or any of
its advisors or representatives shall modify, amend or affect Buyer’s right to
rely on the Company’s representations and warranties contained in Section 3
below.




e.           Governmental Review. The Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Securities.




f.           Transfer or Re-sale. The Buyer understands that (i) the sale or
resale of the Securities has not been and is not being registered under the 1933
Act or any applicable state securities laws, and the Securities may not be
transferred unless (a) the Securities are sold pursuant to an effective
registration statement under the 1933 Act, (b) the Buyer shall have delivered to
the Company, at the cost of the Company, an opinion of counsel (which may be the
Legal Counsel Opinion (as defined below)) that shall be in form, substance and
scope customary for opinions of counsel in comparable transactions to the effect
that the Securities to be sold or transferred may be sold or transferred
pursuant to an exemption from such registration, which opinion shall be accepted
by the Company, (c) the Securities are sold or transferred to an “affiliate” (as
defined in Rule 144 promulgated under the 1933 Act (or a successor rule) (“Rule
144”)) of the Buyer who agrees to sell or otherwise transfer the Securities only
in accordance with this Section 2(f) and who is an Accredited Investor, (d) the
Securities are sold pursuant to Rule 144 or other applicable exemption, or (e)
the Securities are sold pursuant to Regulation S under the 1933 Act (or a
successor rule) (“Regulation S”), and the Buyer shall have delivered to the
Company, at the cost of the Company, an opinion of counsel that shall be in




- 2 -

--------------------------------------------------------------------------------




form, substance and scope customary for opinions of counsel in corporate
transactions, which opinion shall be accepted by the Company; (ii) any sale of
such Securities made in reliance on Rule 144 may be made only in accordance with
the terms of said Rule and further, if said Rule is not applicable, any re-sale
of such Securities under circumstances in which the seller (or the person
through whom the sale is made) may be deemed to be an underwriter (as that term
is defined in the 1933 Act) may require compliance with some other exemption
under the 1933 Act or the rules and regulations of the SEC thereunder; and (iii)
neither the Company nor any other person is under any obligation to register
such Securities under the 1933 Act or any state securities laws or to comply
with the terms and conditions of any exemption thereunder (in each case).
Notwithstanding the foregoing or anything else contained herein to the contrary,
the Securities may be pledged in connection with a bona fide margin account or
other lending arrangement secured by the Securities, and such pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and the Buyer in effecting such pledge of Securities shall
be not required to provide the Company with any notice thereof or otherwise make
any delivery to the Company pursuant to this Agreement or otherwise.




g.           Legends. The Buyer understands that until such time as the Note,
and, upon conversion of the Note in accordance with its respective terms, the
Conversion Shares, have been registered under the 1933 Act or may be sold
pursuant to Rule 144, Rule 144A under the 1933 Act, Regulation S, or other
applicable exemption without any restriction as to the number of securities as
of a particular date that can then be immediately sold, the Securities may bear
a restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of the certificates for such Securities):




“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE/EXERCISABLE]
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144, RULE 144A, REGULATION S, OR OTHER
APPLICABLE EXEMPTION UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”




The legend set forth above shall be removed and the Company shall issue a
certificate for the applicable shares of Common Stock without such legend to the
holder of any Security upon which it is stamped or (as requested by such holder)
issue the applicable shares of Common Stock to such holder by electronic
delivery by crediting the account of such holder’s broker with The Depository
Trust Company (“DTC”), if, unless otherwise required by applicable state
securities laws, (a) such Security is registered for sale under an effective
registration statement filed under the 1933 Act or otherwise may be sold
pursuant to Rule 144, Rule 144A, Regulation S, or other applicable exemption
without any restriction as to the number of securities as of a particular date
that can then be immediately sold, or (b) the Company or the Buyer provides the
Legal Counsel Opinion (as contemplated by and in accordance with Section 4(m)
hereof) to the effect that a public sale or transfer of such Security may be
made without registration under the 1933 Act, which opinion shall be accepted by
the Company so that the sale or transfer is effected. The Company shall be
responsible for the fees of its transfer agent and all DTC fees associated with
any such issuance. The Buyer agrees to sell all Securities, including those
represented by a certificate(s) from which the legend has been removed, in
compliance with applicable prospectus delivery requirements, if any. In the
event that the Company does not accept the opinion of counsel provided by the
Buyer with respect to the transfer of Securities pursuant to an exemption from
registration, such as Rule 144, Rule 144A, Regulation S, or other applicable
exemption at the Deadline (as defined in the Note), it will be considered an
Event of Default pursuant to Section 3.2 of the Note.




h.           Authorization; Enforcement. This Agreement has been duly and
validly authorized by the Buyer and has been duly executed and delivered on
behalf of the Buyer, and this Agreement constitutes a valid




- 3 -

--------------------------------------------------------------------------------




and binding agreement of the Buyer enforceable in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and
except as may be limited by the exercise of judicial discretion in applying
principles of equity.




i.           Residency. The Buyer is a resident of the jurisdiction set forth
immediately below the Buyer’s name on the signature pages hereto.




3.           Representations and Warranties of  the Company. The Company
represents and warrants to the Buyer as of the Closing Date that:




a.           Organization and Qualification. The Company and each of its
Subsidiaries (as defined below), if any, is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is incorporated, with full power and authority (corporate and other) to
own, lease, use and operate its properties and to carry on its business as and
where now owned, leased, used, operated and conducted. Schedule 3(a), if
attached hereto, sets forth a list of all of the Subsidiaries of the Company and
the jurisdiction in which each is incorporated. The Company and each of its
Subsidiaries is duly qualified as a foreign corporation to do business and is in
good standing in every jurisdiction in which its ownership or use of property or
the nature of the business conducted by it makes such qualification necessary
except where the failure to be so qualified or in good standing would not have a
Material Adverse Effect. “Material Adverse Effect” means any material adverse
effect on the business, operations, assets, financial condition or prospects of
the Company or  its Subsidiaries,  if any, taken as a whole, or on the
transactions contemplated hereby or by the  agreements or  instruments to be
 entered into in connection herewith. “Subsidiaries” means any corporation or
other organization, whether incorporated or unincorporated, in which the Company
owns, directly or indirectly, any equity or other ownership interest.




b.           Authorization; Enforcement. (i) The Company has all requisite
corporate power and authority to enter into and perform this Agreement, the
Note, and to consummate the transactions contemplated hereby and thereby and to
issue the Securities, in accordance with the terms hereof and thereof, (ii) the
execution and delivery of this Agreement, the Note, and the Conversion Shares by
the Company and the consummation by it of the transactions contemplated hereby
and thereby (including without limitation, the issuance of the Note as well as
the issuance and reservation for issuance of the Conversion Shares issuable upon
conversion of the Note) have been duly authorized by the Company’s Board of
Directors and no further consent or authorization of the Company, its Board of
Directors, its shareholders, or its debt holders is required, (iii) this
Agreement and the Note (together with any other instruments executed in
connection herewith or therewith) have been duly executed and delivered by the
Company by its authorized representative, and such authorized representative is
the true and official representative with authority to sign this Agreement, the
Note and the other instruments documents executed in connection herewith or
therewith and bind the Company accordingly, and (iv) this Agreement constitutes,
and upon execution and delivery by the Company of the Note,  each of such
instruments will constitute, a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with their terms.




c.           Capitalization; Governing Documents. As of October 2, 2020, the
authorized capital stock of the Company consists of: 120,000,000 authorized
shares of Common Stock, of which 38,905,790 shares were issued and outstanding,
and 10,000,000 authorized shares of preferred stock, of which 33,313,718 shares
were issued and outstanding, and 10,000,000 authorized shares of preferred
stock, of which 0 were issued and outstanding. All of such outstanding shares of
capital stock of the Company and the Conversion Shares, are, or upon issuance
will be, duly authorized, validly issued, fully paid and non-assessable. No
shares of capital stock of the Company are subject to preemptive rights or any
other similar rights of the shareholders of the Company or any liens or
encumbrances imposed through the actions or failure to act of the Company.  As
of the effective date of this Agreement, other than as publicly announced prior
to such date and reflected in the SEC filings of the  Company (i) there are no
outstanding options, warrants, scrip, rights to subscribe for, puts, calls,
rights of first refusal, agreements, understandings, claims or other commitments
or rights of any character whatsoever relating to, or securities or rights
convertible into or exchangeable for any shares of capital stock of the Company
or any of its Subsidiaries, or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its Subsidiaries, (ii) there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of its or their securities under the 1933 Act and (iii)
there are no anti-dilution or price adjustment provisions contained in




- 4 -

--------------------------------------------------------------------------------




any security issued by the Company (or in any agreement providing rights to
security holders)  that  will  be triggered by the issuance of any of the
Securities. The Company has furnished to the Buyer true and correct copies of
the Company’s Certificate of Incorporation as in effect on the date hereof
(“Certificate of Incorporation”), the Company’s By-laws, as in effect on the
date hereof (the “By-laws”), and the terms of all securities convertible into or
exercisable for Common Stock of the Company and the material rights of the
holders thereof in respect thereto.




d.           Issuance of Conversion Shares. The Conversion Shares are duly
authorized and reserved for issuance and, upon conversion of the Note in
accordance with its terms, will be validly issued, fully paid and
non-assessable, and free from all taxes, liens, claims and encumbrances with
respect to the issue thereof and shall not be subject to preemptive rights or
other similar rights of shareholders of the Company and will not impose personal
liability upon the holder thereof.




e.           Issuance of Commitment Shares. The Commitment Shares are duly
authorized and will be validly issued, fully paid and non-assessable, and free
from all taxes, liens, claims and encumbrances with respect to the issue thereof
and shall not be subject to preemptive rights or other similar rights of
shareholders of the Company and will not impose personal liability upon the
holder thereof.




f.           Acknowledgment of Dilution. The Company understands and
acknowledges the potentially dilutive effect of the Conversion Shares to the
Common Stock upon the conversion of the Note. The Company further acknowledges
that its obligation to issue, upon conversion of the Note, the Conversion
Shares, in accordance with this Agreement, and the Note are absolute and
unconditional regardless of the dilutive effect that such issuance may have on
the ownership interests of other shareholders of the Company.




g.           Ranking; No Conflicts. The Note shall have priority in payment and
performance over all future unsecured indebtedness of the Company. The
execution, delivery and performance of this Agreement and the Note by the
Company and the consummation by the Company of the transactions contemplated
hereby and thereby (including, without limitation, the issuance and reservation
for issuance of the Conversion Shares) will not (i) conflict with or result in a
violation of any provision of the Certificate of Incorporation or By-laws, or
(ii) violate or conflict with, or result in a breach of any provision of, or
constitute a default (or an event which with notice or lapse of time or both
could become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, note, evidence of
indebtedness, indenture, patent, patent license or instrument to  which the
Company or any of its Subsidiaries is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations and regulations of any self-regulatory
organizations to which the Company or its securities is subject) applicable to
the Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected (except for such
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations as would not, individually or in the aggregate, have a Material
Adverse Effect), or (iv) trigger any anti-dilution and/or ratchet provision
contained in any other contract in which the Company is a party thereto or any
security issued by the Company. Neither the Company nor any of its Subsidiaries
is in violation of its Certificate of Incorporation, By-laws or other
organizational documents and neither the Company nor any of its Subsidiaries is
in default (and no event has occurred which with notice or lapse of time or both
could put the Company or any of its Subsidiaries in default) under, and neither
the Company nor any of its Subsidiaries has taken any action or failed to take
any action that would give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its Subsidiaries is a party or by which any property or
assets of the Company or any of its Subsidiaries is bound or affected, except
for possible defaults as would not, individually or in the aggregate, have a
Material Adverse Effect. The businesses of the Company and its Subsidiaries, if
any, are not being conducted, and shall not be conducted so long as the Buyer
owns any of the Securities, in violation of any law, ordinance or regulation of
any governmental entity. Except as specifically contemplated by this Agreement
and as required under the 1933 Act and any applicable state securities laws, the
Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court, governmental agency, regulatory
agency, self-regulatory organization or stock market or any third party in order
for it to execute, deliver or perform any of its obligations under this
Agreement and the Note in accordance with the terms hereof or thereof or to
issue and sell the Note in accordance with the terms hereof and, upon conversion
of the Note, issue Conversion Shares. All consents, authorizations, orders,
filings and registrations which the Company is required to obtain pursuant to
the preceding sentence have been obtained or effected on or prior to the date
hereof. The Company is not in violation of the listing requirements of the
Principal Market (as defined herein) and does not




- 5 -

--------------------------------------------------------------------------------




reasonably anticipate that the Common Stock will be delisted by the Principal
Market in the foreseeable future. The Company and its Subsidiaries are unaware
of any facts or circumstances which might give rise to any of the foregoing. The
Principal Market shall mean any tier of the OTC Markets, any tier of the NASDAQ
Stock Market (including NASDAQ Capital Market), or the NYSE American, or any
successor to such markets.




h.           SEC Documents; Financial Statements. The Company has timely filed
all reports, schedules, forms, statements and other documents required to be
filed by it with the SEC pursuant to the reporting requirements of the
Securities Exchange Act of 1934, as amended (the “1934 Act”) (all of the
foregoing filed prior to the date hereof and all exhibits included therein and
financial statements and schedules thereto and documents (other  than exhibits
to such documents) incorporated by reference therein, being hereinafter referred
to herein as  the “SEC Documents”). As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the 1934
Act and the rules and regulations of the SEC promulgated thereunder applicable
to the SEC Documents, and none of the SEC Documents, at the time they were filed
with the SEC, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. None of   the statements made in any such SEC Documents
is, or has been, required to be amended or updated under applicable law (except
for such statements as have been amended or updated in subsequent filings prior
the date hereof). As of their respective dates, the financial statements of the
Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements have been
prepared in accordance  with United States generally accepted accounting
principles, consistently applied, during the periods involved and fairly present
in all material respects the consolidated financial position of the Company and
its consolidated Subsidiaries as of the dates thereof and the consolidated
results of their operations and cash flows for the periods then ended (subject,
in the case of unaudited statements, to normal year-end audit adjustments).
Except as set forth in the financial statements of the Company included in the
SEC Documents, the Company has no liabilities, contingent or otherwise, other
than (i) liabilities incurred in the ordinary course of business subsequent to
June 30, 2020,  and (ii) obligations under contracts and commitments incurred in
the ordinary course of business and not required under generally accepted
accounting principles to be reflected in such financial statements, which,
individually or   in the aggregate, are not material to the financial condition
or operating results of the Company. The Company is subject to the reporting
requirements of the 1934 Act. The Company has never been a “shell company”  as
 described in Rule 144(i)(1)(i).




i.           Absence of Certain Changes. Since June 30, 2020, there has been no
material adverse change and no material adverse development in the assets,
liabilities, business, properties, operations, financial condition, results of
operations, prospects or 1934 Act reporting status of the Company or any of its
Subsidiaries.




j.           Absence of Litigation. There is no action, suit, claim, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of the
Company or any of its Subsidiaries, threatened against or affecting the Company
or any of its Subsidiaries, or their officers or directors in their capacity as
such, that could have a Material Adverse Effect. The SEC Documents contain a
complete list and summary description of any pending or, to the knowledge of the
Company, threatened proceeding against or affecting the Company or any of its
Subsidiaries, without regard to whether it would have a Material Adverse Effect.
The Company and its Subsidiaries are unaware of any facts or circumstances which
might give rise to any of the foregoing.




k.           Intellectual Property. The Company and each of its Subsidiaries
owns or possesses the requisite licenses or rights to use all patents, patent
applications, patent rights, inventions, know-how, trade secrets, trademarks,
trademark applications, service marks, service names, trade names and copyrights
(“Intellectual Property”) necessary to enable it to conduct its business as now
operated (and, as presently contemplated to be operated in the future); there is
no claim or action by any person pertaining to, or proceeding pending, or to the
Company’s knowledge threatened, which challenges the right of the Company or of
a Subsidiary with respect to any Intellectual Property necessary to enable it to
conduct its business as now operated (and, as presently contemplated to be
operated in the future); to the best of the Company’s knowledge, the Company’s
or its Subsidiaries’ current and intended products, services and processes do
not infringe on any Intellectual Property or other rights held by any person;
and the Company is unaware of any facts or circumstances which might give rise
to any of the foregoing.




- 6 -

--------------------------------------------------------------------------------




The Company and each of its Subsidiaries have taken reasonable security measures
to protect the secrecy, confidentiality and value of their Intellectual
Property.




l.           No Materially Adverse Contracts, Etc. Neither the Company nor any
of its Subsidiaries is subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation which in the
judgment of the Company’s officers has or is expected in the future to have a
Material Adverse Effect. Neither the Company nor any of its Subsidiaries is a
party to any contract or agreement which in the judgment of the Company’s
officers has or is expected to have a Material Adverse Effect.




m.           Tax Status. The Company and each of its Subsidiaries has made or
filed all federal, state and foreign income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions  reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provisions reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim. The Company has not executed a
waiver with respect to the statute of limitations relating to the assessment or
collection of any foreign, federal, state or local tax. None of the Company’s
tax returns is presently being audited by any taxing authority.




n.           Transactions with Affiliates. Except for arm’s length transactions
pursuant to which the Company or any of its Subsidiaries makes payments in the
ordinary course of business upon terms no less favorable than the Company or any
of its Subsidiaries could obtain from third parties and other than the grant of
stock options described in the SEC Documents, none of the officers, directors,
or employees of the Company is presently a party to any transaction with the
Company or any of its Subsidiaries (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of  the  Company,  any
 corporation, partnership, trust or other entity in which any officer, director,
or any  such  employee  has  a  substantial interest or is an officer, director,
trustee or partner.




o.           Disclosure. All information relating to or concerning the Company
or any of its Subsidiaries set forth in this Agreement and provided to the Buyer
pursuant to Section 2(d) hereof and otherwise in connection with the
transactions contemplated hereby is true and correct in all material respects
and the Company has not omitted to state any material fact necessary in order to
make the statements made herein or therein, in light of the circumstances under
which they were made, not misleading. No event or circumstance has occurred or
exists with respect to the Company or any of its Subsidiaries or its or their
business, properties, prospects, operations or financial conditions, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed (assuming for this purpose that the Company’s reports filed under the
1934 Act are being incorporated into an effective registration statement filed
by the Company under the 1933 Act).




p.           Acknowledgment Regarding Buyer’s Purchase of Securities. The
Company acknowledges and agrees that the Buyer is acting solely in the capacity
of arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby. The Company further acknowledges that the Buyer is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any statement made by the Buyer or any of its respective
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is not advice or a recommendation and is merely incidental
to the Buyer’s purchase of the Securities. The Company further represents to the
Buyer that the Company’s decision to enter into this Agreement has been based
solely on the independent evaluation of the Company and its representatives.




q.           No Integrated Offering. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales in any security or solicited any offers to
buy any security under circumstances that would require registration under the
1933 Act of the issuance of the




- 7 -

--------------------------------------------------------------------------------




Securities to the Buyer. The issuance of the Securities to the Buyer will not be
integrated with any other issuance of the Company’s securities (past, current or
future) for purposes of any shareholder approval provisions applicable to the
Company or its securities.




r.           No Brokers; No Solicitation. Except with respect to J. H. Darbie &
Co., a registered broker-dealer (CRD#: 43520), the Company has taken no action
which would give rise to any claim by any person for brokerage commissions,
transaction fees or similar payments relating to this Agreement or the
transactions contemplated hereby.  The Company acknowledges and agrees that
neither the Buyer nor its employee(s), member(s), beneficial owner(s), or
partner(s) solicited the Company to enter into this Agreement and consummate the
transactions described in this Agreement.




s.           Permits; Compliance. The Company and each of its Subsidiaries is in
possession of all franchises, grants, authorizations, licenses, permits,
easements, variances, exemptions, consents, certificates, approvals and orders
necessary to own, lease and operate its properties and to carry on its business
as it is now being conducted (collectively, the “Company Permits”), and there is
no action pending or, to the knowledge of the Company, threatened regarding
suspension or cancellation of any of the Company Permits. Neither the Company
nor any of its Subsidiaries is in conflict with, or in default or violation of,
any of the Company Permits, except for any such conflicts, defaults or
violations which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. Since June 30, 2020, neither the
Company nor any of its Subsidiaries has received any notification with respect
to possible conflicts, defaults or violations of applicable laws, except for
notices relating to possible conflicts, defaults or violations, which conflicts,
defaults or violations would not have a Material Adverse Effect.




t.           Environmental Matters.




(i)           There are, to the Company’s knowledge, with respect to the Company
or any of its Subsidiaries or any predecessor of the Company, no past or present
violations of Environmental Laws (as defined below), releases of any material
into the environment, actions, activities, circumstances, conditions, events,
incidents, or contractual obligations which may give rise to any common law
environmental liability or any liability under the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 or similar federal, state,
local or foreign laws and neither the Company nor any of its Subsidiaries has
received any notice with respect to any of the foregoing, nor is any action
pending or, to the Company’s knowledge, threatened in connection with any of the
foregoing. The term “Environmental Laws” means all federal, state, local or
foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface  water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants contaminants,  or  toxic  or  hazardous  substances or
wastes (collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
 judgments,  licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.




(ii)          Other than those that are or were stored, used or disposed of in
compliance with applicable law, no Hazardous Materials are contained on or about
any real property currently owned, leased or used by the Company or any of its
Subsidiaries, and no Hazardous Materials were released on or about any real
property previously owned, leased or used by the Company or any of its
Subsidiaries during the period the property was owned, leased or used by the
Company or any of its Subsidiaries, except in the normal course of the Company’s
or any of its Subsidiaries’ business.




(iii)         There are no underground storage tanks on or under any real
property owned, leased or used by the Company or any of its Subsidiaries that
are not in compliance with applicable law.




u.           Title to Property. The Company and its Subsidiaries have good and
marketable title in fee simple to all real property and good and marketable
title to all personal property owned by them which is material to the business
of the Company and its Subsidiaries, in each case free and clear of all liens,
encumbrances and defects except such as are described in Schedule 3(u), if
attached hereto, or such as would not have a Material Adverse Effect. Any real
property and facilities held under lease by the Company and its Subsidiaries are
held by




- 8 -

--------------------------------------------------------------------------------




them under valid, subsisting and enforceable leases with such exceptions as
would not have a Material Adverse Effect.




v.           Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Neither the Company nor any such Subsidiary has any reason to believe
that it will not be able to renew   its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business at a cost that would not have a Material
Adverse Effect. Upon written request the Company will provide to the Buyer true
and correct copies of all policies relating to directors’ and officers’
liability coverage, errors and omissions coverage, and commercial general
liability coverage.




w.           Internal Accounting Controls. The Company and each of its
Subsidiaries maintain a system of internal accounting controls sufficient, in
the judgment of the Company’s board of directors, to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.




x.           Foreign Corrupt Practices. Neither the Company, nor any of its
Subsidiaries, nor any director, officer, agent, employee or other person acting
on behalf of the Company or any Subsidiary has, in the course of his actions
for, or on behalf of, the Company, used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; made any direct or indirect unlawful payment to any foreign
or domestic government official or employee from corporate funds; violated or is
in violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977,
as amended, or made any bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
 employee.




y.           Solvency. The Company (after giving effect to the transactions
contemplated by this Agreement) is solvent (i.e., its assets have a fair market
value in excess of the amount required to pay its probable liabilities on its
existing debts as they become absolute and matured) and currently the Company
has no information that would lead it to reasonably conclude that the Company
would not, after giving effect to the transaction contemplated by this
Agreement, have the ability to, nor does it intend to take any action that would
impair its ability to, pay its debts from time to time incurred in connection
therewith as such debts mature. The Company’s financial statements for its most
recent fiscal year end and interim financial statements have been prepared
assuming the Company will continue as a going concern, which contemplates the
realization of assets and the satisfaction of liabilities in the normal course
of business.




z.           No Investment Company. The Company is not, and upon the issuance
and sale of the Securities as contemplated by this Agreement will not be an
“investment company” required to be registered under the Investment Company Act
of 1940 (an “Investment Company”). The Company is not controlled by an
Investment Company.




aa.          No Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company or any of its
Subsidiaries and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Company in its 1934 Act filings and is not so
disclosed or that otherwise could be reasonably likely to have a Material
Adverse Effect.




bb.          No Disqualification Events. None of the Company, any of its
predecessors, any affiliated issuer, any director, executive officer, other
officer of the Company participating in the offering hereunder, any beneficial
owner of 20% or more of the Company’s outstanding voting equity securities,
calculated on the basis of voting power, nor any promoter (as that term is
defined in Rule 405 under the 1933 Act) connected with the Company in any
capacity at the time of sale (each, an “Issuer Covered Person”) is subject to
any of the “Bad Actor” disqualifications described in Rule 506(d)(1)(i) to
(viii) under the 1933 Act (a “Disqualification Event”), except for




- 9 -

--------------------------------------------------------------------------------




a Disqualification Event covered by Rule 506(d)(2) or (d)(3). The Company has
exercised reasonable care to determine whether any Issuer Covered Person is
subject to a Disqualification Event.




cc.          Manipulation of Price. The Company has not, and to its knowledge no
one acting on its behalf has: (i) taken, directly or indirectly, any action
designed to cause or to result, or that could reasonably be expected to cause or
result, in the stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of any of the Securities, (ii) sold,
bid for, purchased, or paid any compensation for soliciting purchases of, any of
the Securities, or (iii) paid or agreed to pay to any person any compensation
for soliciting another to purchase any other securities of the Company.




dd.          Bank Holding Company Act. Neither the Company nor any of its
Subsidiaries is subject to the Bank Holding Company Act of 1956, as amended (the
“BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”). Neither the Company nor any of its Subsidiaries
or affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the  BHCA and to regulation by the Federal Reserve.




ee.          Illegal or Unauthorized Payments; Political Contributions. Neither
the Company nor any of its Subsidiaries nor, to the Company’s knowledge, any of
the officers, directors, employees, agents or other representatives of the
Company or any of its Subsidiaries or any other business entity or enterprise
with which the Company or any Subsidiary is or has been affiliated or
associated, has, directly or indirectly, made or authorized any payment,
contribution or gift of money, property, or services, whether or not in
contravention of applicable law, (i) as a kickback or bribe to any person or
(ii) to any political organization, or the holder of or any aspirant to any
elective or appointive public office except for personal political contributions
not involving the direct or indirect use of funds of the Company or any of its
Subsidiaries.




ff.          Breach of Representations and Warranties by the Company. The
Company agrees that if the Company breaches any of the representations or
warranties set forth in this Section 3 and in addition to any other remedies
available to the Buyer pursuant to this Agreement, it will be considered an
Event of Default under Section 3.4 of the Note.




4.           ADDITIONAL COVENANTS, AGREEMENTS AND ACKNOWLEDGEMENTS.




a.           Best Efforts. The parties shall use their best efforts to satisfy
timely each of the conditions described in Section 6 and 7 of this Agreement.




b.           Form D; Blue Sky Laws. The Company agrees to file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof to the Buyer promptly after such filing. The Company shall, on or before
the Closing Date, take such action as the Company shall reasonably determine is
necessary to qualify the Securities for sale to the Buyer at the applicable
closing pursuant to this Agreement under applicable securities or “blue sky”
laws of the states of the United States (or to obtain an exemption from such
qualification), and shall provide evidence of any such action so taken to the
Buyer on or prior to the Closing Date.




c.           Use of Proceeds. The Company shall use the proceeds for business
development, and not for (i) the repayment of any indebtedness owed to officers,
directors or employees of the Company or their affiliates, (ii) the repayment of
any debt issued in corporate finance transactions, (iii) any loan to or
investment in any other corporation, partnership, enterprise or other person
(except in connection with the Company’s currently existing operations), (iv)
any loan, credit, or advance to any officers, directors, employees, or
affiliates of the Company, or (v) in violation or contravention of any
applicable law, rule or regulation.




d.           [Intentionally Omitted].




e.           Usury. To the extent it may lawfully do so, the Company hereby
agrees not to insist upon or plead or in any manner whatsoever claim, and will
resist any and all efforts to be compelled to take the benefit or advantage of,
usury laws wherever enacted, now or at any time hereafter in force, in
connection with any action or proceeding that may be brought by the Buyer in
order to enforce any right or remedy under this




- 10 -

--------------------------------------------------------------------------------




Agreement, the Note and any document, agreement or instrument contemplated
thereby. Notwithstanding any provision to the contrary contained in this
Agreement, the Note and any document, agreement or instrument contemplated
thereby, it is expressly agreed and provided that the total liability of the
Company under this Agreement, the Note or any document, agreement or instrument
contemplated thereby for payments which under applicable law are in the nature
of interest shall not exceed the maximum lawful rate authorized under applicable
law (the “Maximum Rate”), and, without limiting the foregoing, in no event shall
any rate of interest or default interest, or both of them, when aggregated with
any other sums which under applicable law in the nature of interest that the
Company may be obligated to pay under this Agreement, the Note and any document,
agreement or instrument contemplated thereby exceed such Maximum Rate. It is
agreed that if the maximum contract rate of interest allowed by law applicable
to this Agreement, the Note and any document, agreement or instrument
contemplated thereby is increased or decreased by statute or any official
governmental action subsequent to the date hereof, the new maximum contract rate
of interest allowed by law will be the Maximum Rate applicable to this
Agreement, the Note and any document, agreement or instrument contemplated
thereby from the effective date thereof forward, unless such application is
precluded by applicable law. If under any circumstances whatsoever, interest in
excess of the Maximum Rate is paid by the Company to the Buyer with respect to
indebtedness evidenced by this Agreement, the Note and any document, agreement
or instrument contemplated thereby, such excess shall be applied by the Buyer to
the unpaid principal balance of any such indebtedness or be refunded to the
Company, the manner of handling such excess to be at the Buyer’s election.




f.           Restriction on Activities. Commencing as of the date first above
written, and until the earlier of payment of the Note in full or full conversion
of the Note, the Company shall not, directly or indirectly, without the Buyer’s
prior written consent, which consent shall not be unreasonably withheld: (a)
change the nature of its business; (b) sell, divest, acquire, change the
structure of any material assets other than in the ordinary course of business;
or (c) consummate any Variable Rate Transaction (as defined herein).




g.           Listing. The Company will, so long as the Buyer owns any of the
Securities, maintain the listing and trading of its Common Stock on the
Principal Market or any equivalent replacement exchange or electronic quotation
system (including but not limited to the Pink Sheets electronic quotation
system) and will comply in all respects with the Company’s reporting, filing and
other obligations under the bylaws or rules of the Financial Industry Regulatory
Authority (“FINRA”) and such exchanges, as applicable. The Company shall
promptly provide to the Buyer copies of any notices it receives from the
Principal Market and any other exchanges or electronic quotation systems on
which the Common Stock is then traded regarding the continued eligibility of the
Common Stock for listing on such exchanges and quotation systems.




h.           Corporate Existence. The Company will, so long as the Buyer
beneficially owns any of the Securities, maintain its corporate existence and
shall not sell all or substantially all of the Company’s assets, except in the
event of a merger or consolidation or sale of all or substantially all of the
Company’s assets, where the surviving or successor entity in such transaction
(i) assumes the Company’s obligations hereunder and under the agreements and
instruments entered into in connection herewith and (ii) is a publicly traded
corporation whose Common Stock is listed for trading or quotation on the
Principal Market, any tier of the NASDAQ Stock Market, the New York Stock
Exchange or the NYSE MKT.




i.           No Integration. The Company shall not make any offers or sales of
any security (other than the Securities) under circumstances that would require
registration of the Securities being offered or sold hereunder under the 1933
Act or cause the offering of the Securities to be integrated with any other
offering of securities by the Company for the purpose of any stockholder
approval provision applicable to the Company or its securities.




j.           Breach of Covenants. The Company acknowledges and agrees that if
the Company breaches any of the covenants set forth in this Section 4, in
addition to any other remedies available to the Buyer pursuant to this
Agreement, it will be considered an Event of Default under Section 3.4 of the
Note.




k.           Compliance with 1934 Act; Public Information Failures. For so long
as the Buyer beneficially owns the Note or any Conversion Shares, the Company
shall comply with the reporting requirements of the 1934 Act; and the Company
shall continue to be subject to the reporting requirements of the 1934 Act.
During the period that the Buyer beneficially owns the Note, if the Company
shall (i) fail for any reason to satisfy the requirements of Rule 144(c)(1),
including, without limitation, the failure to satisfy the current public




- 11 -

--------------------------------------------------------------------------------




information requirements under Rule 144(c) or (ii) if the Company has ever been
an issuer described in Rule 144(i)(1)(i) or becomes such an issuer in the
future, and the Company shall fail to satisfy any condition set forth in Rule
144(i)(2) (each, a “Public Information Failure”) then, as partial relief for the
damages to the Buyer by reason of any such delay in or reduction of its ability
to sell the Securities (which remedy shall not be exclusive of any other
remedies available pursuant to this Agreement, the Note, or at law or in
equity), the Company shall pay to the Buyer an amount in cash equal to three
percent (3%) of the Purchase Price on each of the day of a Public Information
Failure and on every thirtieth day (pro rated for periods totaling less than
thirty days) thereafter until the date such Public Information Failure is cured.
The payments to which a holder shall be entitled pursuant to this Section 4(k)
are referred to herein as “Public Information Failure Payments.” Public
Information Failure Payments shall be paid on the earlier of (i) the last day of
the calendar month during which such Public Information Failure Payments are
incurred and (iii) the third business day after the event or failure giving rise
to the Public Information Failure Payments is cured. In the event the Company
fails to make Public Information Failure Payments in a timely manner, such
Public Information Failure Payments shall bear interest at the rate of 5% per
month (prorated for partial months) until paid in full.




l.           Acknowledgement Regarding Buyer’s Trading Activity. Until the Note
is fully repaid or fully converted, the Buyer shall not effect any “short sale”
(as such term is defined in Rule 200 of Regulation SHO of the 1934 Act) of the
Common Stock which establishes a net short position with respect to the Common
Stock.




m.           Disclosure of Transactions and Other Material Information. By 9:00
a.m., New York time, following the date this Agreement has been fully executed,
the Company shall file a Current Report on Form 8-K describing the terms of the
transactions contemplated by this Agreement in the form required by the 1934 Act
and attaching this Agreement, the form of Note (the “8-K Filing”). From and
after the filing of the 8-K Filing with the SEC, the Buyer shall not be in
possession of any material, nonpublic information received from the Company, any
of its Subsidiaries or any of their respective officers, directors, employees or
agents that is not disclosed in the 8-K Filing. In addition, effective upon the
filing of the 8-K Filing, the Company acknowledges and agrees that any and all
confidentiality or similar obligations under any agreement, whether written or
oral, between the Company, any of its Subsidiaries or any of their respective
officers, directors, affiliates, employees or agents, on the one hand, and the
Buyer or any of its affiliates, on the other hand, shall terminate.




n.           Legal Counsel Opinions. Upon the request of the Buyer from to time
to time, the Company shall be responsible (at its cost) for promptly supplying
to the Company’s transfer agent and the Buyer a customary legal opinion letter
of its counsel (the “Legal Counsel Opinion”) to the effect that the resale of
the Conversion Shares by the Buyer or its affiliates, successors and assigns is
exempt from the registration requirements of the 1933 Act pursuant to Rule 144
(provided the requirements of Rule 144 are satisfied and provided the Conversion
Shares are not then registered under the 1933 Act for resale pursuant to an
effective registration statement) or other applicable exemption (provided the
requirements of such other applicable exemption are satisfied). Should the
Company’s legal counsel fail for any reason to issue the Legal Counsel Opinion,
the Buyer may (at the Company’s cost) secure another legal counsel to issue the
Legal Counsel Opinion, and the Company will instruct its transfer agent to
accept such opinion. The Company hereby agrees that it may never take the
position that it is a “shell company” in connection with its obligations under
this Agreement or otherwise.




o.           Piggyback Registration Rights. The Company hereby grants to the
Buyer the registration rights set forth on Exhibit B hereto.




p.           Most Favored Nation. While the Note or any principal amount,
interest or fees or expenses due thereunder remain outstanding and unpaid, the
Company shall not enter into any public or private offering of its securities
(including securities convertible into shares of Common Stock) with any
individual or entity (an “Other Investor”) that has the effect of establishing
rights or otherwise benefiting such Other Investor in a manner more favorable in
any material respect to such Other Investor than the rights and benefits
established in favor of the Buyer by this Agreement or the Note unless, in any
such case, the Buyer has been provided with such rights and benefits pursuant to
a definitive written agreement or agreements between the Company and the Buyer.




- 12 -

--------------------------------------------------------------------------------




q.           Subsequent Variable Rate Transactions. From the date hereof until
such time as the Note is fully converted or fully repaid, the Company shall be
prohibited from effecting or entering into an agreement involving a Variable
Rate Transaction. “Variable Rate Transaction” means a transaction in which the
Company (i) issues or sells any debt or equity securities that are convertible
into, exchangeable or exercisable for, or include the right to receive,
additional shares of Common Stock either (A) at a conversion price, exercise
price  or exchange rate or other price that is based upon, and/or varies with,
the trading prices of or quotations for the shares of Common Stock at any time
after the initial issuance of such debt or equity securities or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such debt or equity security or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Company or the market for the Common Stock or (ii) enters
into any agreement, including, but not limited to, an equity line of credit,
whereby the Company may issue securities at a future determined price. The Buyer
shall be entitled to obtain injunctive relief against the Company to preclude
any such issuance, which remedy shall be in addition to any right to collect
damages.




r.           [Intentionally Omitted].




s.           Non-Public Information. The Company covenants and agrees that
neither it, nor any other person acting on its behalf will provide the Buyer or
its agents or counsel with any information that constitutes, or the Company
reasonably believes constitutes, material non-public information, unless prior
thereto the Buyer shall have consented to the receipt of such information and
agreed with the Company to keep such information confidential. The Company
understands and confirms that the Buyer shall be relying on the foregoing
covenant in effecting transactions in securities of the Company. To the extent
that the Company delivers any material, non-public information to the Buyer
without such Buyer’s consent, the Company hereby covenants and agrees that such
Buyer shall not have any duty of confidentiality to the Company, any of its
Subsidiaries, or any of their respective officers, directors, agents, employees
or affiliates, not to trade on the basis of, such material, non- public
information, provided that the Buyer shall remain subject to applicable law. To
the extent that any notice provided, information provided, or any other
communications made by the Company, to the Buyer, constitutes or contains
material non-public information regarding the Company or any Subsidiaries, the
Company shall simultaneously file such notice or other material information with
the SEC pursuant to a Current Report on Form 8-

K. In addition to any other remedies provided by this Agreement or the related
transaction documents, if the Company provides any material non-public
information to the Buyer without their prior written consent, and it fails to
immediately (no later than that business day) file a Form 8-K disclosing this
material non-public information, it shall pay the Buyer as partial liquidated
damages and not as a penalty a sum equal to $3,000 per day beginning with the
day the information is disclosed to the Buyer and ending and including the day
the Form 8-K disclosing this information is filed.




t.           D&O Insurance. Within 60 calendar days of the Closing, the Company
shall purchase director and officer insurance on behalf of the Company’s
(including its subsidiary) officers and directors for a period of 18 months
after the Closing with respect to any losses, claims, damages, liabilities,
costs and expense in connection with any actual or threatened claim or
proceeding that is based on, or arises out of their status as a director or
officer of the Company. The insurance policy shall provide for two years of tail
coverage.




5.           Transfer Agent Instructions. The Company shall issue irrevocable
instructions to the Company’s transfer agent to issue certificates, registered
in the name of the Buyer or its nominee, upon conversion of the Note, the
Conversion Shares, in such amounts as specified from time to time by the Buyer
to the Company in accordance with the terms thereof (the “Irrevocable Transfer
Agent Instructions”). In the event that the Company proposes to replace its
transfer agent, the Company shall provide, prior to the effective date of such
replacement, a fully executed Irrevocable Transfer Agent Instructions in a form
as initially delivered pursuant to this Agreement (including but not limited to
the provision to irrevocably reserved shares of Common Stock in the Reserved
Amount (as defined in the Note)) signed by the successor transfer agent to the
Company and the Company. Prior to registration of the Conversion Shares under
the 1933 Act or the date on which the Conversion Shares may be sold pursuant to
Rule 144, Rule 144A, Regulation S, or other applicable exemption without any
restriction as to the number of Securities as of a particular date that can then
be immediately sold, all such certificates shall bear the restrictive legend
specified in Section 2(g) of this Agreement. The Company warrants that: (i) no
instruction other than the Irrevocable Transfer Agent Instructions referred to
in this Section 5 will be given by the Company to its transfer agent and that
the Securities shall otherwise be freely transferable on the books and records
of the Company as and to the extent provided in this Agreement and the Note;
(ii) it will not direct its transfer agent not to transfer or delay, impair,
and/or hinder its transfer agent in transferring (or issuing)(electronically or
in certificated




- 13 -

--------------------------------------------------------------------------------




form) any certificate for Securities to be issued to the Buyer upon conversion
of or otherwise pursuant to the Note as and when required by the Note and this
Agreement; (iii) it will not fail to remove (or directs its transfer agent not
to remove or impairs, delays, and/or hinders its transfer agent from removing)
any restrictive legend (or to withdraw any stop transfer instructions in respect
thereof) on any certificate for any Securities issued to the Buyer upon
conversion of or otherwise pursuant to the Note as and when required by the Note
and this Agreement and (iv) it will provide any required corporate resolutions
and issuance approvals to its transfer agent within 6 hours of each conversion
of the Note. Nothing in this Section shall affect in any way the Buyer’s
obligations and agreement set forth in Section 2(g) hereof to comply with all
applicable prospectus delivery requirements, if any, upon re-sale of the
Securities. If the Buyer provides the Company, at the cost of the Company, with
(i) an opinion of counsel in form, substance and scope customary for opinions in
comparable transactions, to the effect that a public sale or transfer of such
Securities may be made without registration under the 1933 Act and such sale or
transfer is effected or (ii) the Buyer provides reasonable assurances that the
Securities can be sold pursuant to 144, Rule 144A, Regulation S, or other
applicable exemption, the Company shall permit the transfer, and, in the case of
the Securities, promptly instruct its transfer agent to issue one or more
certificates, free from restrictive legend, in such name and in such
denominations as specified by the Buyer. The Company acknowledges that a breach
by it of its obligations hereunder will cause irreparable harm to the Buyer, by
vitiating the intent and purpose of the transactions contemplated hereby.
Accordingly, the Company acknowledges that the remedy at law for a breach of its
obligations under this Section 5 may be inadequate and agrees, in the event of a
breach or threatened breach by the Company of the provisions of this Section,
that the Buyer shall be entitled, in addition to all other available remedies,
to an injunction restraining any breach and requiring immediate transfer,
without the necessity of showing economic loss and without any bond or other
security being required.




6.           Conditions to the Company’s Obligation to Sell. The obligation of
the Company hereunder to issue and sell the Note to the Buyer at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions thereto, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion:




a.           The Buyer shall have executed this Agreement and delivered the same
to the Company.




b.           The Buyer shall have delivered the Purchase Price in accordance
with Section 1(b) above.




c.           The representations and warranties of the Buyer shall be true and
correct in all material respects as of the date when made and as of the Closing
Date, as though made at that time (except for representations and warranties
that speak as of a specific date), and the Buyer shall have performed, satisfied
and complied in all material respects with the covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Buyer at or prior to the Closing Date.




d.           No litigation, statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by or in any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.




7.           Conditions to The Buyer’s Obligation to Purchase. The obligation of
the Buyer hereunder to purchase the Note, on the Closing Date, is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Buyer’s sole benefit and
may be waived by the Buyer at any time in its sole discretion:




a.           The Company shall have executed this Agreement and delivered the
same to the Buyer.




b.           The Company shall have delivered to the Buyer the duly executed
Note in such denominations as the Buyer shall request and in accordance with
Section 1(b) above.




- 14 -

--------------------------------------------------------------------------------




c.           The Company shall have delivered to the Buyer the Commitment
Shares.




d.           The Irrevocable Transfer Agent Instructions, in form and substance
satisfactory to the Buyer, shall have been delivered to and acknowledged in
writing by the Company’s Transfer Agent.




e.           The representations and warranties of the Company shall be true and
correct in all material respects as of the date when made and as of Closing
Date, as though made at such time (except for representations and warranties
that speak as of a specific date) and the Company shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the Closing Date.




f.           No litigation, statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by or in any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.




g.           No event shall have occurred which could reasonably be expected to
have a Material Adverse Effect on the Company including but not limited to a
change in the 1934 Act reporting status of the Company or the failure of the
Company to be timely in its 1934 Act reporting obligations.




h.           Trading in the Common Stock on the Principal Market shall not have
been suspended by the SEC, FINRA or the Principal Market.




i.           The Company shall have delivered to the Buyer (i) a certificate
evidencing the formation and good standing of the Company and each of its
Subsidiaries in such entity’s jurisdiction of formation issued by the Secretary
of State (or comparable office) of such jurisdiction, as of a date within ten
(10) days of the Closing Date and (ii) resolutions adopted by the Company’s
Board of Directors at a duly called meeting or by unanimous written consent
authorizing this Agreement and all other documents, instruments and transactions
contemplated hereby.




8.           Governing Law; Miscellaneous.




a.           Governing Law; Venue. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware without regard to
principles of conflicts of laws. Any action brought by either party against the
other concerning the transactions contemplated by this Agreement, the Note, or
any other agreement, certificate, instrument or document contemplated hereby
shall be brought only in the state courts located in New York, NY or in the
federal courts located in New York, NY. The parties to this Agreement hereby
irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTIONS CONTEMPLATED HEREBY. The
prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs. Each party hereby irrevocably waives
personal service of process and consents to process being served in any suit,
action or proceeding in connection with this Agreement, the Note, or any other
agreement, certificate, instrument or document contemplated hereby or thereby by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.




b.           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party. A
facsimile or .pdf signature shall be considered due execution and shall be
binding upon the signatory thereto with the same force and




- 15 -

--------------------------------------------------------------------------------




effect as if the signature were an original, not a facsimile or .pdf signature.
Delivery of a counterpart signature hereto by facsimile or email/.pdf
transmission shall be deemed validly delivery thereof.




c.           Construction; Headings. This Agreement shall be deemed to be
jointly drafted by the Company and the Buyer and shall not be construed against
any person as the drafter hereof. The headings of this Agreement are for
convenience of reference only and shall not form part of, or affect the
interpretation of, this Agreement.




d.           Severability. In the event that any provision of this Agreement,
the Note, or any other agreement or instrument delivered in connection herewith
is invalid or unenforceable under any applicable statute or rule of law, then
such provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision of this
Agreement, the Note, or any other agreement, certificate, instrument or document
contemplated hereby or thereby.




e.           Entire Agreement; Amendments. This Agreement, the Note, and the
instruments referenced herein contain the entire understanding of the parties
with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor the Buyer
makes any representation, warranty, covenant or undertaking with respect to such
matters. No provision of this Agreement or any agreement or instrument
contemplated hereby may be waived or amended other than by an instrument in
writing signed by the Buyer.




f.           Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be

(i) personally served, (ii) deposited in the mail, registered or certified,
return receipt requested, postage prepaid, (iii) delivered by reputable air
courier service with charges prepaid, or (iv) transmitted by hand delivery,
telegram, e-mail or facsimile, addressed as set forth below or to such other
address as such party shall have specified most recently by written notice. Any
notice or other communication required or permitted to be given hereunder shall
be deemed effective (a) upon hand delivery or delivery by e-mail or facsimile,
with accurate confirmation generated by the transmitting facsimile machine, at
the address or number designated below (if delivered on a business day during
normal business hours where such notice is to be received), or the first
business day following such delivery (if delivered other than on a business day
during normal business hours where such notice is to be received) or (b) on the
second business day following the date of mailing by express courier service,
fully prepaid, addressed to such address, or upon actual receipt of such
mailing, whichever shall first occur. The addresses for such communications
shall be:




If to the Company, to:




GROWLIFE, INC.

5400 Carillon Point

Kirkland, WA 98033

Attention: Marco Hegyi

e-mail: mhegyi@growlifeinc.com




If to the Buyer:




EMA FINANCIAL, LLC

40 Wall Street, 17th Floor

New York, NY 10005

e-mail: admin@emafin.com




g.           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns. Neither
the Company nor the Buyer shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other.
Notwithstanding the foregoing, subject to Section 2(f), the Buyer may assign its
rights hereunder to any person that purchases Securities in a private




- 16 -

--------------------------------------------------------------------------------




transaction from the Buyer or to any of its “affiliates,” as that term is
defined under the 1934 Act, without the consent of the Company.




h.           Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.




i.           Survival. The representations and warranties of the Company and the
agreements and covenants set forth in this Agreement shall survive the closing
hereunder notwithstanding any due diligence investigation conducted by or on
behalf of the Buyer. The Company agrees to indemnify and hold harmless the Buyer
and all their officers, directors, employees and agents for loss or damage
arising as a result of or related to any breach or alleged breach by the Company
of any of its representations, warranties and covenants set forth in this
Agreement or any of its covenants and obligations under this Agreement,
including advancement of expenses as they are incurred.




j.           Publicity. The Company, and the Buyer shall have the right to
review a reasonable period of time before issuance of any press releases, SEC,
Principal Market or FINRA filings, or any other public statements with respect
to the transactions contemplated hereby; provided, however, that the Company
shall be entitled, without the prior approval of the Buyer, to make any press
release or SEC, Principal Market (or other applicable trading market) or FINRA
filings with respect to such transactions as is required by applicable law and
regulations (although the Buyer shall be consulted by the Company in connection
with any such press release prior to its release and shall be provided with a
copy thereof and be given an opportunity to comment thereon).




k.           Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.




l.           No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.




m.           Indemnification. In consideration of the Buyer’s execution and
delivery of this Agreement and acquiring the Securities hereunder, and in
addition to all of the Company’s other obligations under this Agreement or the
Note, the Company shall defend, protect, indemnify and hold harmless the Buyer
and its stockholders, partners, members, officers, directors, employees and
direct or indirect investors and any of the foregoing persons’ agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Company in this Agreement, the Note or any other agreement, certificate,
instrument or document contemplated hereby or thereby, (b) any breach of any
covenant, agreement or obligation of the Company contained in this Agreement,
the Note or any other agreement, certificate, instrument or document
contemplated hereby or thereby or (c) any cause of action, suit or claim brought
or made against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company) and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of this
Agreement, the Note or any other agreement, certificate, instrument or document
contemplated hereby or thereby, (ii) any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the issuance
of the Securities, or (iii) the status of the Buyer or holder of the Securities
as an investor in the Company pursuant to the transactions contemplated by this
Agreement. To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities that is
permissible under applicable law.




- 17 -

--------------------------------------------------------------------------------




n.           Remedies. The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Buyer by vitiating the
intent and purpose of the transaction contemplated hereby. Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Agreement or the Note will be inadequate and agrees, in the event of
a breach or threatened breach by the Company of the provisions of this Agreement
or the Note, that the Buyer shall be entitled, in addition to all other
available remedies at law or in equity, and in addition to the penalties
assessable herein, to an injunction or injunctions restraining, preventing or
curing any breach of this Agreement or the Note and to enforce specifically the
terms and provisions hereof, without the necessity of showing economic loss and
without any bond or other security being required.




o.           Payment Set Aside. To the extent that the Company makes a payment
or payments to the Buyer hereunder or pursuant to the Note, or the Buyer
enforces or exercises its rights hereunder or thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company, a trustee, receiver or any other person or entity under
any law (including, without limitation, any bankruptcy law, foreign, state or
federal law, common law or equitable cause of action), then to the extent of any
such restoration the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.




p.           Failure or Indulgence Not Waiver. No failure or delay on the part
of the Buyer in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privileges. All rights and remedies of the Buyer
existing hereunder are cumulative to, and not exclusive of, any rights or
remedies otherwise available.







[Signature Page Follows]







- 18 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned Buyer and the Company have caused this
Agreement to be duly executed as of the date first above written.







GROWLIFE, INC.




By: /s/ Marco Hegyi

Name: MARCO HEGYI

Title: CHIEF EXECUTIVE OFFICER







EMA FINANCIAL, LLC




By: /s/ Felicia Preston

Name: FELICIA PRESTON

Title: DIRECTOR







SUBSCRIPTION AMOUNT:




Principal Amount of Note: $221,000.00

Actual Amount of Purchase Price of Note: $199,900.00




- 19 -

--------------------------------------------------------------------------------




EXHIBIT A




FORM OF NOTE




[attached hereto]




- 20 -

--------------------------------------------------------------------------------




EXHIBIT B




REGISTRATION RIGHTS




All of the Conversion Shares and Commitment Shares will be deemed “Registrable
Securities” subject to the provisions of this Exhibit B. All capitalized terms
used but not defined in this Exhibit B shall have the meanings ascribed to such
terms in the Securities Purchase Agreement to which this Exhibit is attached.




1.           Piggy-Back Registration.




1.1         Piggy-Back Rights. If at any time on or after the date of the
Closing the Company proposes to file any Registration Statement under the 1933
Act (a “Registration Statement”) with respect to any offering of equity
securities, or securities or other obligations exercisable or exchangeable for,
or convertible into, equity securities, by the Company for its own account or
for shareholders of the Company for their account (or by the Company and by
shareholders of the Company), other than a Registration Statement (i) filed in
connection with any employee stock option or other benefit plan on Form S-8,
(ii) for a dividend reinvestment plan or (iii) in connection with a merger or
acquisition, then the Company shall (x) give written notice of such proposed
filing to the holders of Registrable Securities appearing on the books and
records of the Company as such a holder as soon as practicable but in no event
less than ten (10) days before the anticipated filing date of the Registration
Statement, which notice shall describe the amount and type of securities to be
included in such Registration Statement, the intended method(s) of distribution,
and the name of the proposed managing underwriter or underwriters, if any, of
the offering, and (y) offer to the holders of Registrable Securities in such
notice the opportunity to register the sale of such number of Registrable
Securities as such holders may request in writing within three (3) days
following receipt of such notice (a “Piggy-Back Registration”). The Company
shall cause such Registrable Securities to be included in such registration and
shall cause the managing underwriter or underwriters of a proposed underwritten
offering to permit the Registrable Securities requested to be included in a
Piggy-Back Registration on the same terms and conditions as any similar
securities of the Company and to permit the sale or other disposition of such
Registrable Securities in accordance with the intended method(s) of distribution
thereof. All holders of Registrable Securities proposing to distribute their
securities through a Piggy-Back Registration that involves an underwriter or
underwriters shall enter into an underwriting agreement in customary form with
the underwriter or underwriters selected for such Piggy-Back Registration.




1.2         Withdrawal. Any holder of Registrable Securities may elect to
withdraw such holder’s request for inclusion of Registrable Securities in any
Piggy-Back Registration by giving written notice to the Company of such request
to withdraw prior to the effectiveness of the Registration Statement. The
Company (whether on its own determination or as the result of a withdrawal by
persons making a demand pursuant to written contractual obligations) may
withdraw a Registration Statement at any time prior to the effectiveness of such
Registration Statement. Notwithstanding any such withdrawal, the Company shall
pay all expenses incurred by the holders of Registrable Securities in connection
with such Piggy-Back Registration as provided in Section 1.5 below.




1.3         The Company shall notify the holders of Registrable Securities at
any time when a prospectus relating to such holder’s Registrable Securities is
required to be delivered under the 1933 Act, upon discovery that, or upon the
happening of any event as a result of which, the prospectus included in such
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing. At the request of such holder, the Company shall
also prepare, file and furnish to such holder a reasonable number of copies of a
supplement to or an amendment of such prospectus as may be necessary so that, as
thereafter delivered to the purchasers of the Registrable Securities, such
prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing.
The holders of Registrable Securities shall not to offer or sell any Registrable
Securities covered by the Registration Statement after receipt of such
notification until the receipt of such supplement or amendment.




1.4         The Company may request a holder of Registrable Securities to
furnish the Company such information with respect to such holder and such
holder’s proposed distribution of the Registrable Securities




- 21 -

--------------------------------------------------------------------------------




pursuant to the Registration Statement as the Company may from time to time
reasonably request in writing or as shall be required by law or by the SEC in
connection therewith, and such holders shall furnish the Company with such
information.




1.5         All fees and expenses incident to the performance of or compliance
with this Exhibit B by the Company shall be borne by the Company whether or not
any Registrable Securities are sold pursuant to a Registration Statement. The
fees and expenses referred to in the foregoing sentence shall include, without
limitation, (i) all registration and filing fees (including, without limitation,
fees and expenses of the Company’s counsel and independent registered public
accountants) (A) with respect to filings made with the SEC, (B) with respect to
filings required to be made with any trading market on which the Common Stock is
then listed for trading, (C) in compliance with applicable state securities or
Blue Sky laws reasonably agreed to by the Company in writing (including, without
limitation, fees and disbursements of counsel for the Company in connection with
Blue Sky qualifications or exemptions of the Registrable Securities) and (D)
with respect to any filing that may be required to be made by any broker through
which a holder of Registrable Securities intends to make sales of Registrable
Securities with the FINRA, (ii) printing expenses, (iii) messenger, telephone
and delivery expenses, (iv) fees and disbursements of counsel for the Company,
(v) 1933 Act liability insurance, if the Company so desires such insurance, (vi)
fees and expenses of all other persons or entities retained by the Company in
connection with the consummation of the transactions contemplated by this
Exhibit B and (vii) reasonable fees and disbursements of a single special
counsel for the holders of Registrable Securities (selected by holders of the
majority of the Registrable Securities requesting such registration). In
addition, the Company shall be responsible for all of its internal expenses
incurred in connection with the consummation of the transactions contemplated by
this Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit and the fees and expenses incurred in connection with the
listing of the Registrable Securities on any securities exchange as required
hereunder. In no event shall the Company be responsible for any broker or
similar commissions of any holder of Registrable Securities.




1.6         The Company and its successors and assigns shall indemnify and hold
harmless the Buyer, each holder of Registrable Securities, the officers,
directors, members, partners, agents and employees (and any other individuals or
entities with a functionally equivalent role of a person holding such titles,
notwithstanding a lack of such title or any other title) of each of them, each
individual or entity who controls the Buyer or any such holder of Registrable
Securities (within the meaning of Section 15 of the 1933 Act or Section 20 of
the 1934 Act) and the officers, directors, members, stockholders, partners,
agents and employees (and any other individuals or entities with a functionally
equivalent role of a person holding such titles, notwithstanding a lack of such
title or any other title) of each such controlling individual or entity (each,
an “Indemnified Party”), to the fullest  extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, reasonable attorneys’ fees) and expenses
(collectively, “Losses”), as incurred, arising out of or relating to (1) any
untrue or alleged untrue statement of a material fact contained in a
Registration Statement, any related prospectus or any form of prospectus or in
any amendment or supplement thereto or in any preliminary prospectus, or arising
out of or relating to any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any such prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading or (2) any violation or
alleged violation by the Company of the 1933 Act, the 1934 Act or any state
securities law, or any rule or regulation thereunder, in connection with the
performance of its obligations under this Exhibit B, except to the extent, but
only to the extent, that (i) such untrue statements or omissions are based upon
information regarding the Buyer or such holder of Registrable Securities
furnished to the Company by such party for use therein. The Company shall notify
the Buyer and each holder of Registrable Securities promptly of the institution,
threat or assertion of any proceeding arising from or in connection with the
transactions contemplated by this Exhibit B of which the Company is aware.




1.7         If the indemnification under Section 1.6 is unavailable to an
Indemnified Party or insufficient to hold an Indemnified Party harmless for any
Losses, then the Company shall contribute to the amount paid or payable by such
Indemnified Party, in such proportion as is appropriate to reflect the relative
fault of the Company and Indemnified Party in connection with the actions,
statements or omissions that resulted in such Losses as well as any other
relevant equitable considerations. The relative fault of the Company and
Indemnified Party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission of a material fact, has been
taken or made by, or relates to information supplied by, the Company or the
Indemnified Party, and the parties’ relative intent,




- 22 -

--------------------------------------------------------------------------------




knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include any reasonable attorneys’ or other fees
or expenses incurred by such party in connection with any proceeding to the
extent such party would have been indemnified for such fees or expenses if the
indemnification provided for in Section 1.6 was available to such party in
accordance with its terms. It is agreed that it would not be just and equitable
if contribution pursuant to this Section 1.7 were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding sentence.
Notwithstanding the provisions of this Section 1.7, neither the Buyer nor any
holder of Registrable Securities shall be required to contribute, in the
aggregate, any amount in excess of the amount by which the net proceeds actually
received by such party from the sale of all of their Registrable Securities
pursuant to such Registration Statement or related prospectus exceeds the amount
of any damages that such party has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission.







[End of Exhibit B]




- 23 -

--------------------------------------------------------------------------------




NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN  EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH MAY BE THE LEGAL COUNSEL OPINION (AS DEFINED IN THE PURCHASE
AGREEMENT)), IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT  TO RULE 144, RULE 144A OR
REGULATION S UNDER SAID ACT OR OTHER APPLICABLE EXEMPTION. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.




Principal Amount: $221,000.00

Issue Date: October 2, 2020

Actual Amount of Purchase Price: $199,900.00

 




SELF-AMORTIZATION PROMISSORY NOTE




FOR VALUE RECEIVED, GROWLIFE, INC., a Delaware corporation (hereinafter called
the “Borrower” or the “Company”) (Trading Symbol: PHOT), hereby promises to pay
to the order of EMA FINANCIAL, LLC, a Delaware limited liability company, or
registered assigns (the “Holder”), in the form of lawful money of the United
States of America, the principal sum of $221,000.00, which amount is the
$199,900.00 actual amount of the purchase price (the “Consideration”) hereof
plus an original issue discount in the amount of $21,100.00 (the “OID”) (subject
to adjustment herein) (the “Principal Amount”) and to pay interest on the unpaid
Principal Amount hereof at the rate of twelve percent (12%) (the “Interest
Rate”) per annum (with the understanding that the first fifteen months of
interest (equal to $33,150.00) shall be guaranteed) from the date hereof (the
“Issue Date”) until the same becomes due and payable, whether at maturity or
upon acceleration or by prepayment or otherwise, as further provided herein. The
maturity date shall be fifteen (15) months from the Issue Date (the “Maturity
Date”), and is the date upon which the principal sum, the OID, as well as any
accrued and unpaid interest and other fees, shall be due and payable.




This Note may not be prepaid or repaid in whole or in part except as otherwise
explicitly set forth herein.




Interest shall commence accruing on the date that the Note is fully funded and
shall be computed on the basis of a 365-day year and the actual number of days
elapsed. Any Principal Amount or interest on this Note which is not paid when
due shall bear interest at the rate of the lesser of (i) sixteen percent (16%)
per annum and (ii) the maximum amount permitted by law from the due date thereof
until the same is paid (“Default Interest”).




All payments due hereunder (to the extent not converted into shares of common
stock, $0.0001 par value per share, of the Borrower (the “Common Stock”) in
accordance with the terms hereof) shall be made in lawful money of the United
States of America. All payments shall be made at such address as the Holder
shall hereafter give to the Borrower by written notice made in accordance with
the provisions of this Note. Whenever any amount expressed to be due by the
terms of this Note is due on any day which is not a business day, the same shall
instead be due on the next succeeding day which is a business day and, in the
case of any interest payment date which is not the date on which this Note is
paid in full, the extension of the due date thereof shall not be taken into
account for purposes of determining the amount of interest due on such date.




Each capitalized term used herein, and not otherwise defined, shall have the
meaning ascribed thereto in that certain Securities Purchase Agreement, dated as
of the Issue Date, pursuant to which this Note was originally issued (the
“Purchase Agreement”). As used in this Note, the term “business day” shall mean
any day other than a Saturday, Sunday or a day on which commercial banks in the
city of New York, New York are authorized or required by law or executive order
to remain closed. As used herein, the term “Trading Day” means any day that
shares of Common Stock are listed for trading or quotation on the Principal
Market (as defined in the Purchase Agreement), any tier of the OTC Markets,
NASDAQ Stock Market, the New York Stock Exchange, or the NYSE American.




This Note is free from all taxes, liens, claims and encumbrances with respect to
the issue thereof and shall not be subject to preemptive rights or other similar
rights of shareholders of the Borrower and will not impose




- 24 -

--------------------------------------------------------------------------------




personal liability upon the holder thereof.




The following terms shall also apply to this Note:




ARTICLE I. CONVERSION RIGHTS UPON DEFAULT




1.1         Conversion Right Upon Default. The Holder shall have the right, at
any time on or following the date that an Event of Default (as defined in this
Note) occurs under this Note, to convert all or any portion of the then
outstanding and unpaid Principal Amount and interest (including any Default
Interest) into fully paid and non-assessable shares of Common Stock, as such
Common Stock exists on the Issue Date, or any shares of capital stock or other
securities of the Borrower into which such Common Stock shall hereafter be
changed or reclassified, at the Conversion Price (as defined below) determined
as provided herein (a “Conversion”); provided, however, that notwithstanding
anything to the contrary contained herein, the a Holder shall not have the right
to convert any portion of this Note, pursuant to Section 1 or otherwise, to the
extent that after giving effect to such issuance after conversion as set forth
on the applicable Notice of Conversion, the Holder (together with the Holder’s
affiliates (the “Affiliates”), and any other Persons (as defined below) acting
as a group together with the Holder or any of the Holder’s Affiliates (such
Persons, “Attribution Parties”)), would beneficially own in excess of the
Beneficial Ownership Limitation (as defined below).  For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
the Holder and Attribution Parties shall include the number of shares of Common
Stock issuable upon conversion of this Note with respect to which such
determination is being made, but shall exclude the number of shares of Common
Stock which would be issuable upon (i) conversion of the remaining, nonconverted
portion of this Note beneficially owned by the Holder or any of its Affiliates
or Attribution Parties and (ii) exercise or conversion of the unexercised or
nonconverted portion of any other securities of the Company subject to a
limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the Holder or any of its Affiliates or Attribution
Parties.  Except as set forth in the preceding sentence, for purposes of this
Section 1.1, beneficial ownership shall be calculated in accordance with Section
13(d) of the Exchange Act and the rules and regulations promulgated thereunder,
it being acknowledged by the Holder that the Holder is solely responsible for
any schedules required to be filed in accordance therewith. In addition, a
determination as to any group status as contemplated above shall be determined
in accordance with Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder. For purposes of this Section 1.1, in
determining the number of outstanding shares of Common Stock, a Holder may rely
on the number of outstanding shares of Common Stock as reflected in (A) the
Company’s most recent periodic or annual report filed with the Commission, as
the case may be, (B) a more recent public announcement by the Company or (C) a
more recent written notice by the Company or the Transfer Agent setting forth
the number of shares of Common Stock outstanding.  Upon the written or oral
request of a Holder, the Company shall within two Trading Days confirm orally
and in writing to the Holder the number of shares of Common Stock then
outstanding.  In any case, the number of outstanding shares of Common Stock
shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Note, by the Holder or its Affiliates
or Attribution Parties since the date as of which such number of outstanding
shares of Common Stock was reported. The “Beneficial Ownership Limitation” shall
be 4.99% of the number of shares of the Common Stock outstanding at the time of
the respective calculation hereunder. “Person” and “Persons” means an
individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization, any other entity and any
governmental entity or any department or agency thereof.  The limitations
contained in this paragraph shall apply to a successor holder of this Note.  The
number of Conversion Shares to be issued upon each conversion of this Note shall
be determined by dividing the Conversion Amount (as defined below) by the
applicable Conversion Price then in effect on the date specified in the notice
of conversion, in the form attached hereto as Exhibit A (the “Notice of
Conversion”), delivered to the Borrower or Borrower’s transfer agent by the
Holder in accordance with Section 1.4 below; provided that the Notice of
Conversion is submitted by facsimile or e-mail (or by other means resulting in,
or reasonably expected to result in, notice) to the Borrower or Borrower’s
transfer agent before 11:59 p.m., New York, New York time on such conversion
date (the “Conversion Date”). The term “Conversion Amount” means, with respect
to any conversion of this Note, the sum of (1) the Principal Amount of this Note
to be converted in such conversion plus (2) at the Holder’s option, accrued and
unpaid interest, if any, on such Principal Amount at the Interest Rate to the
Conversion Date, plus (3) at the Holder’s option, Default Interest, if any, on
the amounts referred to in the immediately preceding clauses (1) and/or (2).




1.2         Conversion Price.




(a)         Calculation of Conversion Price. The per share conversion price into
which Principal Amount and interest (including any Default Interest) under this
Note shall be convertible into shares of Common




- 25 -

--------------------------------------------------------------------------------




Stock hereunder (the “Conversion Price”) shall equal the lesser of the (i)
closing bid price of the Common Stock on the Issue Date or (ii) closing bid
price of the Common Stock on the Trading Day immediately preceding the date of
the respective conversion. If at any time the Conversion Price as determined
hereunder for any conversion  would be  less than the par value of the Common
Stock, then at the sole discretion of the Holder, the Conversion Price hereunder
may equal such par value for such conversion and the Conversion Amount for such
conversion may be increased to include Additional Principal, where “Additional
Principal” means such additional amount to be added to the Conversion Amount to
the extent necessary to cause the number of conversion shares issuable upon such
conversion to equal the same number of conversion shares as would have been
issued had the Conversion Price not been adjusted by the Holder to the par value
price. The Conversion Price is subject to equitable adjustments for stock
splits, stock dividends or rights offerings by the Borrower relating to the
Borrower’s securities or the securities of any subsidiary of the Borrower,
combinations, recapitalization, reclassifications, extraordinary distributions
and similar events.  Holder shall be entitled to deduct $1,500.00 from the
conversion amount in each Notice of Conversion to cover Holder’s fees associated
with each Notice of Conversion.




1.3         Authorized and Reserved Shares. The Borrower covenants that at all
times until the Note is satisfied in full, the Borrower will reserve from its
authorized and unissued Common Stock a sufficient number of shares, free from
preemptive rights, to provide for the issuance of a number of Conversion Shares
equal to the greater of: (a) 1,486,258 shares of Common Stock or (b) the sum of
(i) the number of Conversion Shares issuable upon the full conversion of this
Note (assuming no payment of Principal Amount or interest) as of any issue date
(taking into consideration any adjustments to the Conversion Price pursuant to
Section 2 hereof or otherwise) multiplied by (ii) one (1) (the “Reserved
Amount”). The Borrower represents that upon issuance, the Conversion Shares will
be duly and validly issued, fully paid and non-assessable. The Borrower (i)
acknowledges that it has irrevocably instructed its transfer agent to issue
certificates for the Conversion Shares or instructions to have the Conversion
Shares issued as contemplated by Section 1.4(f) hereof, and (ii) agrees that its
issuance of this Note shall constitute full authority to its officers and agents
who are charged with the duty of executing stock certificates or cause the
Company to electronically issue shares of Common Stock to execute and issue the
necessary certificates for the Conversion Shares or cause the Conversion Shares
to be issued as contemplated by Section 1.4(f) hereof in accordance with the
terms and conditions of this Note.




If, at any time the Borrower does not maintain the Reserved Amount it will be
considered an Event of Default under this Note.




1.4         Method of Conversion.




(a)         Mechanics of Conversion. This Note may be converted by the Holder in
whole or in part, on any Trading Day, at any time on or following the date that
an Event of Default (as defined in this Note) occurs under this Note, by
submitting to the Borrower or Borrower’s transfer agent a Notice of Conversion
(by facsimile, e-mail or other reasonable means of communication dispatched on
the Conversion Date prior to 11:59 p.m., New York, New York time). Any Notice of
Conversion submitted after 11:59 p.m., New York, New York time, shall be deemed
to have been delivered and received on the next Trading Day.




(b)         Surrender of Note Upon Conversion. Notwithstanding anything to the
contrary set forth herein, upon conversion of this Note in accordance with the
terms hereof, the Holder shall not be required to physically surrender this Note
to the Borrower unless the entire unpaid Principal Amount is so converted. The
Holder and the Borrower shall maintain records showing the Principal Amount so
converted and the dates of such conversions or shall use such other method,
reasonably satisfactory to the Holder and the Borrower, so as not to require
physical surrender of this Note upon each such conversion. In the event of any
dispute or discrepancy, such records of the Borrower shall, prima facie, be
controlling and determinative in the absence of manifest error. Notwithstanding
the foregoing, if any portion of this Note is converted as aforesaid, the Holder
may not transfer this Note unless the Holder first physically surrenders this
Note to the Borrower, whereupon the Borrower will forthwith issue and deliver
upon the order of the Holder a new Note of like tenor, registered as the Holder
(upon payment by the Holder of any applicable transfer taxes) may request,
representing in the aggregate the remaining unpaid Principal Amount of this
Note. The Holder and any assignee, by acceptance of this Note, acknowledge and
agree that, by reason of the provisions of this paragraph, following conversion
of a portion of this Note, the unpaid and unconverted Principal Amount of this
Note represented by this Note may be less than the amount stated on the face
hereof.




(c)         Payment of Taxes. The Borrower shall not be required to pay any tax
which may be




- 26 -

--------------------------------------------------------------------------------




payable in respect of any transfer involved in the issue and delivery of shares
of Common Stock or other securities or property on conversion of this Note in a
name other than that of the Holder (or in street name), and the Borrower shall
not be required to issue or deliver any such shares or other securities or
property unless and until the person or persons (other than the Holder or the
custodian in whose street name such shares are to be held for the Holder’s
account) requesting the issuance thereof shall have paid to the Borrower the
amount of any such tax or shall have established to the satisfaction of the
Borrower that such tax has been paid.




(d)         Delivery of Common Stock Upon Conversion. Upon receipt by the
Borrower from the Holder of a facsimile transmission or e-mail (or other
reasonable means of communication) of a Notice of Conversion meeting the
requirements for conversion as provided in this Section 1.4, the Borrower shall
issue and deliver or cause to be issued and delivered to or upon the order of
the Holder certificates for the Conversion Shares (or cause the electronic
delivery of the Conversion Shares as contemplated by Section 1.4(f) hereof)
within one (1) Trading Day after such receipt (the “Deadline”) (and, solely in
the case of conversion of the entire unpaid Principal Amount and interest
(including any Default Interest) under this Note, surrender of this Note). If
the Company shall fail for any reason or for no reason to issue to the Holder on
or prior to the Deadline a certificate for the number of Conversion Shares or to
which the Holder is entitled hereunder and register such Conversion Shares on
the Company’s share register or to credit the Holder’s balance account with DTC
(as defined below) for such number of Conversion Shares to which the Holder is
entitled upon the Holder’s conversion of this Note (a “Conversion Failure”),
then, in addition to all other remedies available to the Holder, (i) the Company
shall pay in cash to the Holder on each day after the Deadline and during such
Conversion Failure an amount equal to 2.0% of the product of (A) the sum of the
number of Conversion Shares not issued to the Holder on or prior to the Deadline
and to which the Holder is entitled and (B) the closing sale price of the Common
Stock on the Trading Day immediately preceding the last possible date which the
Company could have issued such Conversion Shares to the Holder  without
violating this Section 1.4(d); and (ii) the Holder, upon written notice to the
Company, may void its Notice of Conversion with respect to, and retain or have
returned, as the case may be, any portion of this Note that has not been
converted pursuant to such Notice of Conversion; provided that the voiding of an
Notice of Conversion shall not affect the Company’s obligations to make any
payments which have accrued prior to the date of such notice. In addition to the
foregoing, if on or prior to the Deadline the Company shall fail to issue and
deliver a certificate to the Holder and register such Conversion Shares on the
Company’s share register or credit the Holder’s balance account with DTC for the
number of Conversion Shares to which the Holder is entitled upon the Holder’s
exercise hereunder or pursuant to the Company’s obligation pursuant to clause
(ii) below, and if on or after such Trading Day the Holder purchases (in an open
market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Holder of shares of Common Stock issuable upon
such exercise that the Holder anticipated receiving from the Company, then the
Company shall, within two (2) Trading Days after the Holder’s request and in the
Holder’s discretion, either (i) pay cash to the Holder in an amount equal to the
Holder’s total purchase price (including brokerage commissions and other
reasonable and customary out-of-pocket expenses, if any) for the shares of
Common Stock so purchased (the “Buy-In Price”), at which point the Company’s
obligation to deliver such certificate (and to issue such Conversion Shares) or
credit such Holder’s balance account with DTC for such Conversion Shares shall
terminate, or (ii) promptly honor its obligation to deliver to the Holder a
certificate or certificates representing such Conversion Shares or credit such
Holder’s balance account with DTC and pay cash to the Holder in an amount equal
to the excess (if any) of the Buy-In Price over the product of (A) such number
of shares of Common Stock, times (B) the closing sales price of the Common Stock
on the date of exercise. Nothing shall limit the Holder’s right to pursue any
other remedies available to it hereunder, at law or in equity, including,
without limitation, a decree of specific performance and/or injunctive relief
with respect to the Company’s failure to timely deliver certificates
representing the Conversion Shares (or to electronically deliver such Conversion
Shares) upon the conversion of this Note as required pursuant to the terms
hereof.




(e)         Obligation of Borrower to Deliver Common Stock. At the time that the
Holder submits the Notice of Conversion to the Borrower or Borrower’s transfer
agent, the Holder shall be deemed to be the holder of record of the Conversion
Shares issuable upon such conversion, the outstanding Principal Amount and the
amount of accrued and unpaid interest (including any Default Interest) under
this Note shall be reduced to reflect such conversion, and, unless the Borrower
defaults on its obligations under this Article I, all rights with respect to the
portion of this Note being so converted shall forthwith terminate except the
right to receive the Common Stock or other securities, cash or other assets, as
herein provided, on such conversion. If the Holder shall have given a Notice of
Conversion as provided herein, the Borrower’s obligation to issue and deliver
the certificates for the Conversion Shares (or cause the electronic delivery of
the Conversion Shares as contemplated by Section 1.4(f) hereof) shall be
absolute and unconditional, irrespective of the absence of any action by the
Holder to enforce the same, any waiver or consent with respect to any provision
thereof, the recovery of any judgment against any person




- 27 -

--------------------------------------------------------------------------------




or any action to enforce the same, any failure or delay in the enforcement of
any other obligation of the Borrower to the holder of record, or any setoff,
counterclaim, recoupment, limitation or termination, or any breach or alleged
breach by the Holder of any obligation to the Borrower, and irrespective of any
other circumstance which might otherwise limit such obligation of the Borrower
to the Holder in connection with such conversion. The Conversion Date specified
in the Notice of Conversion shall be the Conversion Date so long as the Notice
of Conversion is sent to the Borrower or Borrower’s transfer agent before 11:59
p.m., New York, New York time, on such date.




(f)         Delivery of Conversion Shares by Electronic Transfer. In lieu of
delivering physical certificates representing the Conversion Shares issuable
upon conversion hereof, provided the Borrower is participating in the Depository
Trust Company (“DTC”) Fast Automated Securities Transfer or Deposit/Withdrawal
at Custodian programs, upon request of the Holder and its compliance with the
provisions contained in Section 1.1 and in this Section 1.4, the Borrower shall
use its best efforts to cause its transfer agent to electronically transmit the
Conversion Shares issuable upon conversion hereof to the Holder by crediting the
account of Holder’s Prime Broker with DTC through its Deposit Withdrawal Agent
Commission system.




1.5         Concerning the Shares. The Conversion Shares issuable upon
conversion of this Note may not be sold or transferred unless (i) such shares
are sold pursuant to an effective registration statement under the 1933 Act or
(ii) the Borrower or its transfer agent shall have been furnished with an
opinion of counsel (which opinion shall be the Legal Counsel Opinion (as defined
in the Purchase Agreement)) to the effect that the shares to be sold or
transferred may be sold or transferred pursuant to an exemption from such
registration or (iii) such shares are sold or transferred pursuant to Rule 144,
Rule 144A, Regulation S, or other applicable exemption, or (iv) such shares are
transferred to an “affiliate” (as defined in Rule 144) of the Borrower who
agrees to sell or otherwise transfer the shares only in accordance with this
Section 1.5 and who is an Accredited Investor (as defined in the Purchase
Agreement). Except as otherwise provided in the Purchase Agreement (and subject
to the removal provisions set forth below), until such time as the Conversion
Shares have been registered under the 1933 Act or otherwise may be sold pursuant
to Rule 144, Rule 144A, Regulation S, or other applicable exemption without any
restriction as to the number of securities as of a particular date that can then
be immediately sold, each certificate for the Conversion Shares that has not
been so included in an effective registration statement or that has not been
sold pursuant to an effective registration statement or an exemption that
permits removal of the legend, shall bear a legend substantially in the
following form, as appropriate:




“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH MAY BE THE LEGAL COUNSEL OPINION (AS DEFINED IN THE PURCHASE
AGREEMENT)), IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144, RULE 144A, REGULATION S
UNDER SAID ACT, OR OTHER APPLICABLE EXEMPTION. NOTWITHSTANDING THE FOREGOING,
THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”




The legend set forth above shall be removed and the Company shall issue to the
Holder a certificate for the applicable Conversion Shares without such legend
upon which it is stamped or (as requested by the Holder) issue the applicable
Conversion Shares by electronic delivery by crediting the account of such
holder’s broker with DTC, if, unless otherwise required by applicable state
securities laws: (a) such Conversion Shares are registered for sale under an
effective registration statement filed under the 1933 Act or otherwise may be
sold pursuant to Rule 144, Rule 144A, Regulation S, or other applicable
exemption without any restriction as to the number of securities as of a
particular date that can then be immediately sold, or (b) the Company or the
Holder provides the Legal Counsel Opinion (as contemplated by and in accordance
with Section 4(m) of the Purchase Agreement) to the effect that a public sale or
transfer of such Conversion Shares may be made without registration under the
1933 Act, which opinion shall be accepted by the Company so that the sale or
transfer is effected. The Company shall be responsible for the fees of its
transfer agent and all DTC fees associated with any such issuance. The Holder
agrees to sell all




- 28 -

--------------------------------------------------------------------------------




Conversion Shares, including those represented by a certificate(s) from which
the legend has been removed, in compliance with applicable prospectus delivery
requirements, if any. In the event that the Company does not accept the opinion
of counsel provided by the Holder with respect to the transfer of Conversion
Shares pursuant to an exemption from registration, such as Rule 144, Rule 144A,
Regulation S, or other applicable exemption, at the Deadline, notwithstanding
that the conditions of Rule 144, Rule 144A, Regulation S, or other applicable
exemption, as applicable, have been met, it will be considered an Event of
Default under this Note.




1.6         Effect of Certain Events.




(a)         Effect of Merger, Consolidation, Etc. At the option of the Holder,
the sale, conveyance or disposition of all or substantially all of the assets of
the Borrower, or the consolidation, merger or other business combination of the
Borrower with or into any other Person (as defined below) or Persons when the
Borrower is not the survivor shall either: (i) be deemed to be an Event of
Default pursuant to which the Borrower shall be required to pay to the Holder
upon the consummation of and as a condition to such transaction an amount equal
to the Default Amount (defined in Section 3.20) or (ii) be treated pursuant to
Section 1.6(b) hereof. “Person” shall mean any individual, corporation, limited
liability company, partnership, association, trust or other entity or
organization.




(b)         Adjustment Due to Merger, Consolidation, Etc. If, at any time when
this Note is issued and outstanding and prior to conversion of all of this Note,
there shall be any merger, consolidation, exchange of shares, recapitalization,
reorganization, or other similar event, as a result of which shares of Common
Stock of the Borrower shall be changed into the same or a different number of
shares of another class or classes of stock or securities of the Borrower or
another entity, or in case of any sale or conveyance of all or substantially all
of the assets of the Borrower other than in connection with a plan of complete
liquidation of the Borrower, then the Holder of this Note shall thereafter have
the right to receive upon conversion of this Note, upon the basis and upon the
 terms and conditions specified herein and in lieu of the shares of Common Stock
immediately theretofore issuable upon conversion, such stock, securities or
assets which the Holder would have been entitled to receive in such transaction
had this Note been converted in full immediately prior to such transaction
(without regard to any limitations on conversion set forth herein), and in any
such case appropriate provisions shall be made with respect  to the rights and
interests of the Holder of this Note to the end that the provisions hereof
(including, without limitation, provisions for adjustment of the Conversion
Price and of the number of shares issuable upon conversion of the Note) shall
thereafter be applicable, as nearly as may be practicable in relation to any
securities or assets thereafter deliverable upon the conversion hereof. The
Borrower shall not effectuate any transaction described in  this Section 1.6(b)
unless (a) it first gives, to the extent practicable, at least thirty (30) days
prior written notice (but in any event at least fifteen (15) days prior written
notice) of the record date of the special meeting of shareholders to approve, or
if there is no such record date, the  consummation of, such merger,
consolidation,  exchange of  shares, recapitalization, reorganization or other
similar event or sale of assets (during which time the  Holder shall  be
entitled to convert this Note) and (b) the resulting successor or acquiring
entity (if not the Borrower) assumes by written instrument the obligations of
this Section 1.6(b). The above provisions shall similarly apply to successive
consolidations, mergers, sales, transfers or share exchanges.




(c)         Adjustment Due to Distribution. If the Borrower shall declare or
make any distribution of its assets (or rights to acquire its assets) to holders
of Common Stock as a dividend, stock repurchase, by way of return of capital or
otherwise (including any dividend or distribution to the Borrower’s shareholders
in cash or shares (or rights to acquire shares) of capital stock of a subsidiary
(i.e., a spin-off)) (a “Distribution”), then the Holder of this Note shall be
entitled, upon any conversion of this Note after the date of record for
determining shareholders entitled to such Distribution, to receive the amount of
such assets which would have been payable to the Holder with respect to the
shares of Common Stock issuable upon such conversion had such Holder been the
holder of such shares of Common Stock on the record date for the determination
of shareholders entitled to such Distribution.




(d)         Purchase Rights. If, at any time when all or any portion of this
Note is issued and outstanding, the Borrower issues any convertible securities
or rights to purchase stock, warrants, securities or other property (the
“Purchase Rights”) pro rata to the record holders of any class of Common Stock,
then the Holder of this Note will be entitled to acquire, upon the terms
applicable to such Purchase Rights, the aggregate Purchase Rights which such
Holder could have acquired if such Holder had held the number of shares of
Common Stock acquirable upon complete conversion of this Note (without regard to
any limitations on conversion contained herein) immediately before the date on
which a record is taken for the grant, issuance or sale of such Purchase Rights
or, if




- 29 -

--------------------------------------------------------------------------------




no such record is taken, the date as of which the record holders of Common Stock
are to be determined for the grant, issue or sale of such Purchase Rights.




(e)         Dilutive Issuance. If the Borrower, at any time while this Note or
any amounts due hereunder are outstanding, issues, sells or grants (or has
issued, sold or granted as of the Issue Date, as the case may be) any option to
purchase, or sells or grants any right to reprice, or otherwise disposes of, or
issues (or has sold or issued, as the case may be, or announces any sale, grant
or any option to purchase or other disposition), any Common Stock or other
securities convertible into, exercisable for, or otherwise entitle any person or
entity the right to acquire, shares of Common Stock (including, without
limitation, upon conversion of this Note, and any convertible notes or warrants
outstanding as of or following the Issue Date), in each or any case at an
effective price per share that is lower than the then Conversion Price (such
lower price, the “Base Conversion Price” and such issuances, collectively, a
“Dilutive Issuance”) (it being agreed that if the holder of the Common Stock or
other securities so issued shall at any time, whether by operation of purchase
price adjustments, reset provisions, floating conversion, exercise or exchange
prices or otherwise, or due to warrants, options or rights per share which are
issued in connection with such issuance, be entitled to receive shares of Common
Stock at an effective price per share that is lower than the Conversion Price,
such issuance shall be deemed to have occurred for less than the Conversion
Price on such date of the Dilutive Issuance), then the Conversion Price shall be
reduced, at the option of the Holder, to a price equal to the Base Conversion
Price. Such adjustment shall be made whenever such Common Stock or other
securities are issued. By way of example, and for the avoidance of doubt, if the
Company issues a convertible promissory note (including but not limited to a
Variable Rate Transaction), and the holder of such convertible promissory note
has the right to convert it into Common Stock at an effective price per share
that is lower than the then Conversion Price (including but not limited to a
conversion price with a discount that varies with the trading prices of or
quotations for the Common Stock), then the Holder has the right to reduce the
Conversion Price to such Base Conversion Price (including but not limited to a
conversion price with a discount that varies with the trading prices of or
quotations for the Common Stock) in perpetuity regardless of whether the holder
of such convertible promissory note ever effectuated a conversion at the Base
Conversion Price.  Notwithstanding the foregoing, no adjustment will be made
under this Section 1.6(e) in respect of an Exempt Issuance. In the event of an
issuance of securities involving multiple tranches or closings, any adjustment
pursuant to this Section 1.6(e) shall be calculated as if all such securities
were issued at the initial closing. Notwithstanding anything herein to the
contrary, this Section 1.6(e) shall not apply to the issuance, sale, grant, or
disposition of any shares of Common Stock underlying the (i) the common stock
purchase warrant issued on or around February 9, 2018 to purchase 324,586 fully
paid and non-assessable shares (the “First Warrant”), (ii) secured convertible
promissory note in the original principal amount of $1,655,000.00 issued by the
Borrower on or around August 7, 2018 (the “First Note”), (iii) secured
convertible promissory note in the original principal amount of $775,000.00
issued by the Borrower on or around October 15, 2018 (the “Second Note”), (iv)
the common stock purchase warrant issued in connection with the Second Note on
or around October 15, 2018 to purchase $387,500 in common stock (the “Second
Warrant”, and together with the First Warrant, the “Select Outstanding
Warrants”), (v) secured convertible promissory note in the original principal
amount of $1,105,000.00 issued by the Borrower on or around July 22, 2019 (the
“Third Note”), and (vi) secured convertible promissory note in the original
principal amount of $555,000.00 issued by the Borrower on or around January 30,
2020 (the “Fourth Note”, and together with the First Note, Second Note, and
Third Note, the “Secured Notes”), unless the Borrower fails to timely pay an
Amortization Payment (as defined in this Note) under this Note to Holder on
three (3) separate occasions. For the avoidance of doubt, if the Borrower fails
to timely pay an Amortization Payment (as defined in this Note) under this Note
to Holder on three (3) separate occasions (for the avoidance of doubt, the
aforementioned three (3) separate occasions do not need to be consecutive), this
Section 1.6(e) shall, in addition to all other applications under this Section
1.6(e), also apply to the issuance, sale, grant, or disposition of any shares of
Common Stock underlying the Secured Notes and Select Outstanding Warrants during
the period beginning on the date of the third such occasion that the Borrower
failed to timely pay an Amortization Payment (as defined in this Note) under
this Note to Holder and ending on the date that this Note is extinguished in its
entirety.




An “Exempt Issuance” shall mean the issuance of (a) shares of Common Stock or
other securities to officers or directors of the Company pursuant to any stock
or option or similar equity incentive plan duly adopted for such purpose, by a
majority of the non-employee members of the Company’s Board of Directors or a
majority of the members of a committee of non-employee directors established for
such purpose in a manner which is consistent with the Company’s prior business
practices; (b) securities issued pursuant to a merger, consolidation,
acquisition or similar business combination approved by a majority of the
disinterested directors of the Company, provided that any such issuance shall
only be to a Person (or to the equity holders of a Person) which is, itself or
through its subsidiaries, an operating company or an owner of an asset in a
business synergistic with the




- 30 -

--------------------------------------------------------------------------------




business of the Company and shall provide to the Company additional benefits in
addition to the investment of funds, but shall not include a transaction in
which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities; (c)
securities issued pursuant to any equipment loan or leasing arrangement, real
property leasing arrangement or debt financing from a bank or similar financial
institution approved by a majority of the disinterested directors of the
Company; or (d) securities issued with respect to which the Holder waives its
rights in writing under this Section 1.6(e).




(f)         Notice of Adjustments. Upon the occurrence of each adjustment or
readjustment of the Conversion Price as a result of the events described in this
Section 1.6, the Borrower, at its expense, shall promptly compute such
adjustment or readjustment and prepare and furnish to the Holder a certificate
setting forth such adjustment or readjustment and showing in detail the facts
upon which such adjustment or readjustment is based. The Borrower shall, upon
the written request at any time of the Holder, furnish to such Holder a like
certificate setting forth (i) such adjustment or readjustment, (ii)  the
Conversion Price at the time in effect and (iii) the number of shares of Common
Stock and the amount, if any, of other securities or property which at the time
would be received upon conversion of the Note.




1.7         [Intentionally Omitted].




1.8         Status as Shareholder. Upon submission of a Notice of Conversion by
a Holder, (i) the Conversion Shares covered thereby (other than the Conversion
Shares, if any, which cannot be issued because their issuance would exceed such
Holder’s allocated portion of the Reserved Amount or Maximum Share Amount) shall
be deemed converted into shares of Common Stock and (ii) the Holder’s rights as
a Holder of such converted portion of this Note shall cease and terminate,
excepting only the right to receive certificates for such shares of Common Stock
and to any remedies provided herein or otherwise available at law or in equity
to such Holder because of a failure by the Borrower to comply with the terms of
this Note. Notwithstanding the foregoing, if a Holder has not received
certificates for all shares of Common Stock prior to the tenth (10th) business
day after the expiration of the Deadline with respect to a conversion of any
portion of this Note for any reason, then (unless the Holder otherwise elects to
retain its status as a holder of Common Stock by so notifying the Borrower) the
Holder shall regain the rights of a Holder of this Note with respect to such
unconverted portions of this Note and the Borrower shall, as soon as
practicable, return such unconverted Note to the Holder or, if the Note has not
been surrendered, adjust its records to reflect that such portion of this Note
has not been converted. In all cases, the Holder shall retain all of its rights
and remedies for the Borrower’s failure to convert this Note.




1.9         Prepayment. At any time prior to the date that an Event of Default
occurs under this Note (the “Prepayment Period”), the Borrower shall have the
right, exercisable on not less than one (1) Trading Day prior written notice to
the Holder of the Note, to prepay the outstanding Principal Amount and interest
then due under this Note, in whole or in part, in accordance with this Section
1.9. Any notice of prepayment hereunder (an “Optional Prepayment Notice”) shall
be delivered to the Holder of the Note at its registered addresses and shall
state: (1) that the Borrower is exercising its right to prepay the Note, and (2)
the date of prepayment which shall be not more than one (1) Trading Days from
the date of the Optional Prepayment Notice. On the date fixed for prepayment
(the “Optional  Prepayment Date”), the Borrower shall make payment of the
amounts designated below to or upon the order of the Holder as specified by the
Holder in writing to the Borrower at least one (1) business day prior to the
Optional Prepayment Date. If the Borrower exercises its right to prepay the Note
in accordance with this Section 1.9, the Borrower shall make payment to the
Holder of an amount in cash equal to the sum of: (w) 100% multiplied by the
Principal Amount then outstanding plus (x) accrued and unpaid interest on the
Principal Amount to the Optional Prepayment Date plus (y) $750.00 to reimburse
Holder for the fees associated with the Note.




If the Borrower delivers an Optional Prepayment Notice and fails to pay the
applicable prepayment amount due to the Holder of the Note as provided in this
Section 1.9, then the Borrower shall forever forfeit its right to prepay any
part of the Note pursuant to this Section 1.9.




1.10        Repayment from Proceeds. While any portion of the outstanding
Principal Amount and interest (including Default Interest) under this Note are
due and owing, if the Company receives cash proceeds from any source or series
of related or unrelated sources, including but not limited to, from payments
from customers, the issuance of equity or debt, the conversion of outstanding
warrants of the Borrower, the issuance of securities pursuant to an equity line
of credit of the Borrower or the sale of assets, the Borrower shall, within one
(1) business day of Borrower’s receipt of such proceeds, inform the Holder of
such receipt, following which the Holder shall have the right in its sole
discretion to require the Borrower to immediately apply all or any portion of
such proceeds




- 31 -

--------------------------------------------------------------------------------




to repay all or any portion of the outstanding Principal Amount and interest
(including any Default Interest) then due under this Note. Failure of the
Borrower to comply with this provision shall constitute an Event of Default.




ARTICLE II. RANKING AND CERTAIN COVENANTS




2.1         Ranking and Security. The obligations of the Borrower under this
Note shall rank senior with respect to any and all unsecured Indebtedness
incurred following the Issue Date.




2.2         Other Indebtedness. So long as the Borrower shall have any
obligation under this Note, the Borrower shall not (directly or indirectly
through any Subsidiary or affiliate) incur or suffer to exist or guarantee any
unsecured Indebtedness that is senior to or pari passu with (in priority of
payment and performance) the Borrower’s obligations hereunder. As used in this
Section 2.2, the term “Borrower” means the Borrower and any Subsidiary of the
Borrower. As used herein, the term “Indebtedness” means (a) all indebtedness of
the Borrower for borrowed money or for the deferred purchase price of property
or services, including any type of letters of credit, but not including deferred
purchase price obligations in place as of the Issue Date and as disclosed in the
SEC Documents or obligations to trade creditors incurred in the ordinary course
of business, (b) all obligations of the Borrower evidenced by notes, bonds,
debentures or other similar instruments, (c) purchase money indebtedness
hereafter incurred by the Borrower to finance the purchase of fixed or capital
assets, including all capital lease obligations of the Borrower which do not
exceed the purchase price of the assets funded, (d) all guarantee obligations of
the Borrower in respect of obligations of the kind referred to in clauses (a)
through (c) above that the Borrower would not be permitted to incur or enter
into, and (e) all obligations of the kind referred to in clauses (a) through (d)
above that the Borrower is not permitted to incur or enter into that are secured
and/or unsecured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured and/or unsecured by) any lien or
encumbrance on property (including accounts and contract rights) owned by the
Borrower, whether or not the Borrower has assumed or become liable for the
payment of such obligation.




2.3         Distributions on Capital Stock. So long as the Borrower shall have
any obligation under this Note, the Borrower shall not without the Holder’s
written consent (a) pay, declare or set apart for such payment, any dividend or
other distribution (whether in cash, property or other securities) on shares of
capital stock other than dividends on shares of Common Stock solely in the form
of additional shares of Common Stock or (b) directly or indirectly or through
any subsidiary make any other payment or distribution in respect of its capital
stock except for distributions pursuant to any shareholders’ rights plan which
is approved by a majority of the Borrower’s disinterested directors.




2.4         Restriction on Stock Repurchases and Debt Repayments. So long as the
Borrower shall have any obligation under this Note, the Borrower shall not
without the Holder’s written consent redeem, repurchase or otherwise acquire
(whether for cash or in exchange for property or other securities or otherwise)
in any one transaction or series of related transactions any shares of capital
stock of the Borrower or any warrants, rights or options to purchase or acquire
any such shares, or repay any pari passu or subordinated indebtedness of
Borrower.




2.5         Sale of Assets. So long as the Borrower shall have any obligation
under this Note, the Borrower shall not, without the Holder’s written consent,
sell, lease or otherwise dispose of any significant portion of its assets
outside the ordinary course of business. Any consent to the disposition of any
assets may be conditioned on a specified use of the proceeds of disposition.




2.6         Advances and Loans; Affiliate Transactions. So long as the Borrower
shall have any obligation under this Note, the Borrower shall not, without the
Holder’s written consent, lend money, give credit, make advances to or enter
into any transaction with any person, firm, joint venture or corporation,
including, without limitation, officers, directors, employees, subsidiaries and
affiliates of the Borrower, except loans, credits or advances (a) in existence
or committed on the Issue Date and which the Borrower has informed Holder in
writing prior to the Issue Date, (b) in regard to transactions with unaffiliated
third parties, made in the ordinary course of business or (c) in regard to
transactions with unaffiliated third parties, not in excess of $100,000. So long
as the Borrower shall have any obligation under this Note, the Borrower shall
not, without the Holder’s written consent, repay any affiliate (as defined in
Rule 144) of the Borrower in connection with any indebtedness or accrued amounts
owed to any such party.




2.7         Section 3(a)(9) or 3(a)(10) Transaction. So long as this Note is
outstanding, the Borrower shall not enter into any transaction or arrangement
structured in accordance with, based upon, or related or pursuant to, in whole
or in part, either Section 3(a)(9) of the Securities Act (a “3(a)(9)
Transaction”) or Section 3(a)(10) of the




- 32 -

--------------------------------------------------------------------------------




Securities Act (a “3(a)(10) Transaction”). In the event that the Borrower does
enter into, or makes any issuance of Common Stock related to a 3(a)(9)
Transaction or a 3(a)(10) Transaction while this note is outstanding, a
liquidated damages charge of 25% of the outstanding principal balance of this
Note, but not less than $25,000, will be assessed and will become immediately
due and payable to the Holder at its election in the form of a cash payment or
added to the balance of this Note (under Holder’s and Borrower’s expectation
that this amount will tack back to the Issue Date).




2.8         Preservation of Business and Existence, etc. So long as the Borrower
shall have any obligation under this Note, the Borrower shall not, without the
Holder’s written consent, (a) change the nature of its business; (b) sell,
divest, change the structure of any material assets other than in the ordinary
course of business; or (c) enter into any variable rate transactions or Merchant
Cash Advance transactions. In addition, so long as the Borrower  shall have any
obligation under this Note, the Borrower shall maintain and preserve, and cause
each of its Subsidiaries to maintain and preserve, its existence, rights and
privileges, and become or remain, and cause each of its Subsidiaries (other than
dormant Subsidiaries that have no or minimum assets) to become or remain, duly
qualified and in good standing in each jurisdiction in which the character of
the properties owned or leased by it or in which the transaction of its business
makes such qualification necessary.




2.9         Noncircumvention. The Company hereby covenants and agrees that the
Company will not, by amendment of its Certificate or Articles of Incorporation
or Bylaws, or through any reorganization, transfer of assets, consolidation,
merger, scheme of arrangement, dissolution, issue or sale of securities, or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms of this Note, and will at all times in good faith carry out all
the provisions of this Note and take all action as may be required to protect
the rights of the Holder.




2.10        Lost, Stolen or Mutilated Note. Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Note,
the Company shall execute and deliver to the Holder a new Note.




ARTICLE III. EVENTS OF DEFAULT




It shall be considered an event of default if any of the following events listed
in this Article III (each, an “Event of Default”) shall occur:




3.1         Failure to Pay Principal or Interest. The Borrower fails to pay the
Principal Amount hereof or interest thereon when due on this Note, whether at
maturity, upon acceleration or otherwise, or fails to fully comply with Section
1.10 of this Note.




3.2         Conversion and the Shares. The Borrower (i) fails to issue
Conversion Shares to the Holder (or announces or threatens in writing that it
will not honor its obligation to do so) upon exercise by the Holder of the
conversion rights of the Holder in accordance with the terms of this Note, (ii)
fails to transfer or cause its transfer agent to transfer (issue)
(electronically or in certificated form) any certificate for the Conversion
Shares issuable to the Holder upon conversion of or otherwise pursuant to this
Note as and when required by this Note, (iii) reserve the Reserved Amount at all
times, or (iii) the Borrower directs its transfer agent not to transfer or
delays, impairs, and/or hinders its transfer agent in transferring (or issuing)
(electronically or in certificated form) any certificate for the Conversion
Shares issuable to the Holder upon conversion of or otherwise pursuant to this
Note as and when required by this Note, or fails to remove (or directs its
transfer agent not to remove or impairs, delays, and/or hinders its transfer
agent from removing) any restrictive legend (or to withdraw any stop transfer
instructions in respect thereof) on any certificate for any Conversion Shares
issued to the Holder upon conversion of or otherwise pursuant to this Note as
and when required by this Note (or makes any written announcement, statement or
threat that it does not intend to honor the obligations described in this
paragraph) and any such failure shall continue uncured (or any written
announcement, statement or threat not to honor its obligations shall not be
rescinded in writing) for two (2) Trading Days after the Holder shall have
delivered a Notice of Conversion. It is an obligation of the Borrower to remain
current in its obligations to its transfer agent. It shall be an Event of
Default of this Note, if a conversion of this Note is delayed, hindered or
frustrated due to a balance owed by the Borrower to its transfer agent. If at
the option of the Holder, the Holder advances any funds to the Borrower’s
transfer agent in order to process a conversion, such advanced funds shall be
paid by the Borrower to the Holder within forty eight (48) hours of a demand
from the Holder.




- 33 -

--------------------------------------------------------------------------------




3.3         Breach of Agreements and Covenants. The Borrower breaches any
material agreement, covenant or other material term or condition contained in
the Purchase Agreement, this Note, the Warrant described in the Purchase
Agreement, the Irrevocable Transfer Agent Instructions or in any agreement,
statement or certificate given in writing pursuant hereto or in connection
herewith or therewith.




3.4         Breach of Representations and Warranties. Any representation or
warranty of the Borrower made in the Purchase Agreement, this Note, the Warrant
described in the Purchase Agreement, the Irrevocable Transfer Agent Instructions
or in any agreement, statement or certificate given in writing pursuant hereto
or in connection herewith or therewith shall be false or misleading in any
material respect when made and the breach of which has (or with the passage of
time will have) a material adverse effect on the rights of the Holder with
respect to this Note or the Purchase Agreement.




3.5         Receiver or Trustee. The Borrower or any subsidiary of the Borrower
shall make an assignment for the benefit of creditors, or apply for or consent
to the appointment of a receiver or trustee for it or for a substantial part of
its property or business, or such a receiver or trustee shall otherwise be
appointed.




3.6         Judgments. Any money judgment, writ or similar process shall be
entered or filed against the Borrower or any subsidiary of the Borrower or any
of its property or other assets for more than $500,000, and shall remain
unvacated, unbonded or unstayed for a period of twenty (20) days unless
otherwise consented to by the Holder, which consent will not be unreasonably
withheld.




3.7         Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings, voluntary or involuntary, for relief under any
bankruptcy law or any law for the relief of debtors shall be instituted by or
against the Borrower or any subsidiary of the Borrower.




3.8         Failure to Comply with the 1934 Act. At any time after the Issue
Date, the Borrower shall fail to comply with the reporting requirements of the
1934 Act and/or the Borrower shall cease to be subject to the reporting
requirements of the 1934 Act. It shall be an Event of Default under this Section
3.9 if the Borrower shall file any Notification of Late Filing on Form 12b-25
with the SEC.




3.9         Liquidation. Any dissolution, liquidation, or winding up of Borrower
or any substantial portion of its business.




3.10       Cessation of Operations. Any cessation of operations by Borrower or
Borrower admits it is otherwise generally unable to pay its debts as such debts
become due, provided, however, that any disclosure of the Borrower’s ability to
continue as a “going concern” shall not be an admission that the Borrower cannot
pay its debts as they become due.




3.11       Maintenance of Assets. The failure by Borrower to maintain any
material intellectual property rights, personal, real property or other assets
which are necessary to conduct its business (whether now or in the future).




3.12       Financial Statement Restatement. The restatement of any financial
statements filed by the Borrower with the SEC for any date or period from two
years prior to the Issue Date of this Note and until this Note is no longer
outstanding, if the result of such restatement would, by comparison to the
unrestated  financial statement, have constituted a material adverse effect on
the rights of the Holder with respect to this Note or the Purchase Agreement.




3.13       Replacement of Transfer Agent. In the event that the Borrower
proposes to replace its transfer agent, the Borrower fails to provide, prior to
the effective date of such replacement, a fully executed Irrevocable Transfer
Agent Instructions in a form as initially delivered pursuant to the Purchase
Agreement (including but not limited to the provision to irrevocably reserve
shares of Common Stock in the Reserved Amount) signed by the successor transfer
agent to Borrower and the Borrower.




3.14       Cross-Default. The declaration of an event of default by any lender
or other extender of credit to the Company under any notes, loans, agreements or
other instruments of the Company evidencing any Indebtedness of the Company
(including those filed as exhibits to or described in the Company’s filings with
the




- 34 -

--------------------------------------------------------------------------------




SEC), after the passage of all applicable notice and cure or grace periods.




3.15       Variable Rate Transactions. The Borrower consummates a Variable Rate
Transaction at any time on or after the Issue Date (excluding this Note).




3.16       Inside Information. Any attempt by the Borrower or its officers,
directors, and/or affiliates to transmit, convey, disclose, or any actual
transmittal, conveyance, or disclosure by the Borrower or its officers,
directors, and/or affiliates of, material non-public information concerning the
Borrower, to the Holder or its successors and assigns, which is not immediately
cured by Borrower’s filing of a Form 8-K pursuant to Regulation FD on that same
date




3.17       Unavailability of Rule 144. If, at any time on or after the date
which is six (6) months after the Issue Date, the Holder is unable to (i) obtain
a standard “144 legal opinion letter” from an attorney reasonably acceptable to
the Holder, the Holder’s brokerage firm (and respective clearing firm), and the
Borrower’s transfer agent in order to facilitate the Holder’s conversion of any
portion of the Note into free trading shares of the Borrower’s Common Stock
pursuant to Rule 144, and/or (ii) thereupon deposit such shares into the
Holder’s brokerage account.




3.18       Delisting or Suspension of Trading of Common Stock. If, at any time
on or after the Issue Date, the Borrower’s Common Stock (i) is suspended from
trading, (ii) halted from trading, and/or (iii) fails to be quoted or listed (as
applicable) on any level of the OTC Markets, any tier of the NASDAQ Stock
Market, the New York Stock Exchange, or the NYSE American.




3.19       Failure to Pay an Amortization Payment.  The Borrower fails to pay an
Amortization Payment (as defined in this Note) when due as provided in Section
4.17 of this Note, and such failure continues for a period of three (3) business
days after the original due date of the respective Amortization Payment as
provided in Section 4.17 of this Note (provided, however, that the
aforementioned three (3) business day cure period shall not apply with respect
to the first Amortization Payment due on January 2, 2021).




3.20       Rights and Remedies Upon an Event of Default. Upon the occurrence and
during the continuation of any Event of Default specified in this Article III,
this Note shall become immediately due and payable and the Borrower shall pay to
the Holder, in full satisfaction of its obligations hereunder, an amount (the
“Default Amount”) equal to the Principal Amount then outstanding plus accrued
interest (including any Default Interest) through the date of full repayment
multiplied by 125%. Holder may, in its sole discretion, determine to accept
payment part in Common Stock and part in cash. For purposes of payments in
Common Stock, the conversion formula set forth in Section 1.2 shall apply. Upon
an uncured Event of Default, all amounts payable hereunder shall immediately
become due and payable, all without demand, presentment or notice, all of which
hereby are expressly waived by the Borrower, together with all costs, including,
without limitation, legal fees and expenses, of collection, and the Holder shall
be entitled to exercise all other rights and remedies available at law or in
equity.




ARTICLE IV. MISCELLANEOUS




4.1         Failure or Indulgence Not Waiver. No failure or delay on the part of
the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privileges. All rights and remedies of the Holder
existing hereunder are cumulative to, and not exclusive of, any rights or
remedies otherwise available.




4.2         Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, e-mail  or facsimile,
addressed as set forth below or to such other address as such party shall have
specified most recently by written notice. Any notice or other communication
required or permitted to be given hereunder shall be deemed effective (a) upon
hand delivery or delivery by e-mail or facsimile, with accurate confirmation
generated by the




- 35 -

--------------------------------------------------------------------------------




transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be:




If to the Borrower, to:




GROWLIFE, INC.

5400 Carillon Point

Kirkland, WA 98033

Attention: Marco Hegyi

e-mail: mhegyi@growlifeinc.com




If to the Holder:




EMA FINANCIAL, LLC

40 Wall Street, 17th Floor

New York, NY 10005

e-mail: admin@emafin.com




4.3         Amendments. This Note and any provision hereof may only be amended
by an instrument in writing signed by the Borrower and the Holder. The term
“Note” and all reference thereto, as used throughout this instrument, shall mean
this instrument as originally executed, or if later amended or supplemented,
then as so amended or supplemented.




4.4         Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to be the benefit of the Holder and its
successors and assigns. Neither the Borrower nor the Holder shall assign this
Note or any rights or obligations hereunder without the prior written consent of
the other. Notwithstanding the foregoing, the Holder may assign its rights
hereunder to any “accredited investor” (as defined in Rule 501(a) of the 1933
Act) in a private transaction from the Holder or to any of its “affiliates”, as
that term is defined under the 1934 Act, without the consent of the Borrower.
Notwithstanding anything in this Note to the contrary, this Note may be pledged
as collateral in connection with a bona fide margin account or other lending
arrangement. The Holder and any assignee, by acceptance of this Note,
acknowledge and agree that following conversion of a portion of this Note, the
unpaid and unconverted principal amount of this Note represented by this Note
may be less than the amount stated on the face hereof.




4.5         Cost of Collection. If default is made in the payment of this Note,
the Borrower shall pay the Holder hereof costs of collection, including
reasonable attorneys’ fees.




- 36 -

--------------------------------------------------------------------------------




4.6         Governing Law; Venue; Attorney’s Fees. This Note  shall be governed
by and construed in accordance with the laws of the State of Delaware without
regard to principles of conflicts of laws. Any action brought by either party
against the other concerning the transactions contemplated by this Note or any
other agreement, certificate, instrument or document contemplated hereby shall
be brought only in the state courts located in the New York, NY or federal
courts located in the New York, NY. The Borrower hereby irrevocably waives any
objection to jurisdiction and venue of any action instituted hereunder and shall
not assert any defense based on lack of jurisdiction or venue or based upon
forum non conveniens. THE BORROWER HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY
TRANSACTIONS CONTEMPLATED HEREBY. Each party hereby irrevocably waives personal
service of process and consents to process being served in any suit, action or
proceeding in connection with this Note or any other agreement, certificate,
instrument or document contemplated hereby or thereby by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Note and agrees that such service shall constitute good and sufficient service
of process and notice thereof. Nothing contained herein shall be deemed to limit
in any way any right to serve process in any other manner permitted by law. The
prevailing party in any action or dispute brought in connection with this the
Note or any other agreement, certificate, instrument or document contemplated
hereby or thereby shall be entitled to recover from the other party its
reasonable attorney’s fees and costs.




4.7         Certain Amounts. Whenever pursuant to this Note the Borrower is
required to pay an amount in excess of the outstanding Principal Amount (or the
portion thereof required to be paid at that time) plus accrued and unpaid
interest plus Default Interest on such interest, the Borrower and the Holder
agree that the actual damages to the Holder from the receipt of cash payment on
this Note may be difficult to determine and the amount to be so paid by the
Borrower represents stipulated damages and not a penalty and is intended to
compensate the Holder in part for loss of the opportunity to convert this Note
and to earn a return from the sale of shares of Common Stock acquired upon
conversion of this Note at a price in excess of the price paid for such shares
pursuant to this Note. The Borrower and the Holder hereby agree that such amount
of stipulated damages is not plainly disproportionate to the possible loss to
the Holder from the receipt of a cash payment without the opportunity to convert
this Note into shares of Common Stock.




4.8         Purchase Agreement. The Company and the Holder shall be bound by the
applicable terms of the Purchase Agreement and the documents entered into in
connection herewith and therewith.




4.9         Notice of Corporate Events. Except as otherwise provided below, the
Holder of this Note shall have no rights as a Holder of Common Stock unless and
only to the extent that it converts this Note into Common Stock. The Borrower
shall provide the Holder with prior notification of any meeting of the
Borrower’s shareholders (and copies of proxy materials and other information
sent to shareholders). In the event of any taking by the Borrower of a record of
its shareholders for the purpose of determining shareholders who are entitled to
receive payment of any dividend or other distribution, any right to subscribe
for, purchase or otherwise acquire (including by way of merger, consolidation,
reclassification or recapitalization) any share of any class or any other
securities or property, or to receive any other right, or for the purpose of
determining shareholders who are entitled to vote in connection with any Change
in Control or any proposed liquidation, dissolution or winding up of the
Borrower, the Borrower shall mail a notice to the Holder, at least twenty (20)
days prior to the record date specified therein (or thirty (30) days prior to
the consummation of the transaction or event, whichever is earlier), of the date
on which any such record is to be taken for the purpose of such dividend,
distribution, right or other event, and a brief statement regarding the amount
and character of such dividend, distribution, right or other event to the extent
known at such time. The Borrower shall make a public announcement of any event
requiring notification to the Holder hereunder substantially simultaneously with
the notification to the Holder in accordance with the terms of this Section 4.9.




4.10       Remedies. The Borrower acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder, by vitiating
the intent and purpose of the transaction contemplated hereby. Accordingly, the
Borrower acknowledges that the remedy at law for a breach of its obligations
under this Note will be inadequate and agrees, in the event of a breach or
threatened breach by the Borrower of the provisions of this Note, that the
Holder shall be entitled, in addition to all other available remedies at law or
in equity, and in addition to the penalties assessable herein, to an injunction
or injunctions restraining, preventing or curing any breach of this




- 37 -

--------------------------------------------------------------------------------




Note and to enforce specifically the terms and provisions thereof, without the
necessity of showing economic loss and without any bond or other security being
required.




4.11       Construction; Headings. This Note shall be deemed to be jointly
drafted by the Company and all the Holder and shall not be construed against any
person as the drafter hereof. The headings of this Note are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Note.




4.12       Usury. To the extent it may lawfully do so, the Company hereby agrees
not to insist upon or plead or in any manner whatsoever claim, and will resist
any and all efforts to be compelled to take the benefit or advantage of, usury
laws wherever enacted, now or at any time hereafter in force, in connection with
any action or proceeding that may be brought by the Holder in order to enforce
any right or remedy under this Note. Notwithstanding any provision to the
contrary contained in this Note, it is expressly agreed and provided that the
total liability of the Company under this Note for payments which under the
applicable law are in the nature of interest shall not exceed the maximum lawful
rate authorized under applicable law (the “Maximum Rate”), and, without limiting
the foregoing, in no event shall any rate of interest or default interest, or
both of them, when aggregated with any other sums which under the applicable law
in the nature of interest that the Company may be obligated to pay under this
Note exceed such Maximum Rate. It is agreed that if the maximum contract rate of
interest allowed by applicable law and applicable to this Note is increased or
decreased by statute or any official governmental action subsequent to the Issue
Date, the new maximum contract rate of interest allowed by law will be the
Maximum Rate applicable to this Note from the effective date thereof forward,
unless such application is precluded by applicable law. If under any
circumstances whatsoever, interest in excess of the Maximum Rate is  paid by the
Company to the Holder with respect to indebtedness evidenced by this the Note,
such excess shall be applied by the Holder to the unpaid principal balance of
any such indebtedness or be refunded to the Company, the manner of handling such
excess to be at the Holder’s election.




4.13       Severability. In the event that any provision of this Note is invalid
or unenforceable under any applicable statute or rule of law (including any
judicial ruling), then such provision shall be deemed inoperative to the extent
that it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of this Note.




4.14       Terms of Future Financings. So long as this Note is outstanding, upon
any issuance by the Borrower or any of its subsidiaries of any security, or
amendment to a security that was originally issued before the Issue Date, with
any term that the Holder reasonably believes is more favorable to the holder of
such security or with a term in favor of the holder of such security that the
Holder reasonably believes was not similarly provided to the Holder in this
Note, then (i) the Borrower shall notify the Holder of such additional or more
favorable term within one (1) business day of the issuance and/or amendment (as
applicable) of the respective security, and (ii) such term, at Holder’s option,
shall become a part of the transaction documents with the Holder (regardless of
 whether the Borrower complied with the notification provision of this Section
4.14). The types of terms contained in another security that may be more
favorable to the holder of such security include, but are not limited to, terms
addressing conversion discounts, prepayment rate, conversion lookback periods,
interest rates, and original issue discounts.




4.15       Dispute Resolution. In the case of a dispute as to the determination
of the Conversion Price, Conversion Amount, any prepayment amount or Default
Amount, Issue, Closing or Maturity Date, the closing bid price, or fair market
value (as the case may be) or the arithmetic calculation of the Conversion Price
or the applicable prepayment amount(s) (as the case may be), the Borrower or the
Holder shall submit the disputed determinations or arithmetic calculations via
facsimile (i) within one (1) Trading Day after receipt of the applicable notice
giving rise to such dispute to the Borrower or the Holder or (ii) if no notice
gave rise to such dispute, at any time after the Holder learned of the
circumstances giving rise to such dispute. If the Holder and the Borrower are
unable to agree upon such determination or calculation within one (1) Trading
Day of such disputed determination or arithmetic calculation (as the case may
be) being submitted to the Borrower or the Holder, then the Borrower shall,
within one (1) Trading Day, submit (a) the disputed determination of the
Conversion Price, the closing bid price, the or fair market value (as the case
may be) to an independent, reputable investment bank selected by the Borrower
and approved by the Holder or (b) the disputed arithmetic calculation of the
Conversion Price, Conversion Amount, any prepayment amount or Default Amount, to
an independent, outside accountant selected by the Holder that is reasonably
acceptable to the Borrower. The Borrower shall cause at its expense the
investment bank or the




- 38 -

--------------------------------------------------------------------------------




accountant to perform the determinations or calculations and notify the Borrower
and the Holder of the results no later than one (1) Trading Day from the time it
receives such disputed determinations or calculations. Such investment bank’s or
accountant’s determination or calculation shall be binding upon all parties
absent demonstrable error.




4.16       ACH Option.  Notwithstanding anything contained herein to the
contrary, at any time on or after the date that an Event of Default occurs under
this Note, and at the Holder’s option in addition to the right to conversion as
set forth above and any other rights and remedies as set forth in this Note, the
Holder may deduct ACH payments from the bank account of the Borrower (or any of
its subsidiaries) in the amount of up to $19,550.00 per calendar month until
such time as the Borrower has paid an amount equal to the principal balance,
interest, accrued interest, Default Amount and any other fees as set forth in
the Note. Borrower shall provide Holder with all required access codes to
effectuate any and all ACH debit transactions as provided for in this Note.
Borrower understands that it is responsible for ensuring that at least the
minimum amounts identified above remain in the Borrower’s bank account (the
“Bank Account”) on each business day until this Note is satisfied in full, and
that the Borrower shall be responsible for any charges incurred by the Holder
resulting from a rejected ACH attempt, insufficient funds in the Bank Account,
and/or all related bank charges. Such charges shall be immediately added to the
outstanding balance of the Note. Holder shall not be responsible for any
overdrafts or rejected transactions that result from Holder’s ACH debiting of
the Borrower’s bank account as provided in this Note.




The Holder may, from time to time, provide a schedule to the Borrower via
electronic mail (each a “Schedule”), showing the outstanding balance of the Note
as well as all ACH debits, conversion amounts, and/or all other adjustments as
provided in the Note (the “Schedule”).  If the Borrower does not respond to the
Holder, via electronic mail, stating that the respective Schedule is accurate or
disputing the amounts contained therein (with objective documentation
unequivocally supporting such dispute), within two (2) business days of receipt
of the respective Schedule, then the Borrower shall be deemed to have
irrevocably approved the amounts contained in such respective Schedule.




4.17       Amortization Payments.  The Borrower shall make the following
amortization payments (each an “Amortization Payment”) in cash to the Holder
towards the repayment of this Note, as provided in the following table:




Payment Date:

Payment Amount:

 

 

1/2/2021

$19,550.00

2/2/2021

$19,550.00

3/2/2021

$19,550.00

4/2/2021

$19,550.00

5/3/2021

$19,550.00

6/2/2021

$19,550.00

7/2/2021

$19,550.00

8/2/2021

$19,550.00

9/2/2021

$19,550.00

10/3/2021

$19,550.00

11/2/2021

$19,550.00

12/2/2021

$19,550.00

1/2/2022

$19,550.00




(a)       With respect to the second Amortization Payment originally due on
February 2, 2021 (the “Second Amortization Payment”), the Company may notify the
Holder on or before February 2, 2021, that the Company is electing to extend the
due date of the Second Amortization Payment to March 2, 2021 (the “Second
Amortization Payment Extension”) as further provided herein. If the Company
exercises the Second Amortization Payment Extension, then the Second
Amortization Payment shall be due on March 2, 2021 and the Company shall pay
$1,955.00 (the “Second Amortization Payment Extension Fee”) to the Holder on or
before February 2, 2021.




- 39 -

--------------------------------------------------------------------------------




For the avoidance of doubt, the Second Amortization Payment Extension shall not
affect the due date of any other Amortization Payment and the Second
Amortization Payment Extension Fee shall not reduce the amounts owed under the
Note.  The Company shall not be permitted to exercise the Second Amortization
Payment Extension if an Event of Default occurs under the Note.




(b)         If the Company exercised the Second Amortization Payment Extension
and fully complied with Section 4.17(a) of this Note, then the Company may
notify the Holder on or before March 2, 2021, that the Company is electing to
further extend the due date of the Second Amortization Payment to April 2, 2021
(the “Additional Second Amortization Payment Extension”) as further provided
herein. If the Company exercises the Additional Second Amortization Payment
Extension, then the Second Amortization Payment shall be due on April 2, 2021
and the Company shall pay $1,955.00 (the “Additional Second Amortization Payment
Extension Fee”) to the Holder on or before March 2, 2021. For the avoidance of
doubt, the Additional Second Amortization Payment Extension shall not affect the
due date of any other Amortization Payment and the Additional Second
Amortization Payment Extension Fee shall not reduce the amounts owed under the
Note. The Company shall not be permitted to exercise the Additional Second
Amortization Payment Extension if an Event of Default occurs under the Note.




(c)         With respect to the third Amortization Payment originally due on
March 2, 2021 (the “Third Amortization Payment”), the Company may notify the
Holder on or before March 2, 2021, that the Company is electing to extend the
due date of the Third Amortization Payment to April 2, 2021 (the “Third
Amortization Payment Extension”) as further provided herein. If the Company
exercises the Third Amortization Payment Extension, then the Third Amortization
Payment shall be due on April 2, 2021 and the Company shall pay $1,955.00 (the
“Third Amortization Payment Extension Fee”) to the Holder on or before March 2,
2021. For the avoidance of doubt, the Third Amortization Payment Extension shall
not affect the due date of any other Amortization Payment and the Third
Amortization Payment Extension Fee shall not reduce the amounts owed under the
Note. The Company shall not be permitted to exercise the Third Amortization
Payment Extension if an Event of Default occurs under the Note.




4.18       Right of First Refusal. If at any time while this Note is
outstanding, the Borrower has a bona fide offer of capital or financing from any
3rd  party, that  the Borrower intends to act upon, then the Borrower must first
offer such opportunity to the Holder to provide such capital or financing to the
Borrower on the same terms as each respective 3rd party’s terms. Should the
Holder be unwilling or unable to provide such capital or financing  to the
Borrower within 5 trading days from Holder’s receipt of written notice of the
offer (the “Offer Notice”) from the Borrower, then the Borrower may obtain such
capital or financing from that respective 3rd party upon the exact same terms
and conditions offered by the Borrower to the Holder, which transaction must be
completed within 30 days after the date of the Offer Notice.  If the Borrower
does not receive the capital or financing from the respective 3rd party within
30 days after the date of the respective Offer Notice, then the Borrower must
again offer the capital or financing opportunity to the Holder as described
above, and the process detailed above shall be repeated.  The Offer Notice must
be sent via electronic mail to admin@emafin.com.







[signature page follows]




- 40 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by
its duly authorized officer on October 2, 2020.




GROWLIFE, INC.




By: /s/ Marco Hegyi

Name: Marco Hegyi

Title: Chief Executive Officer




- 41 -

--------------------------------------------------------------------------------




EXHIBIT A -- NOTICE OF CONVERSION




The undersigned hereby elects to convert $______________ principal amount of the
Note (defined below) into that number of shares of Common Stock to be issued
pursuant to the conversion of the Note (“Common Stock”) as set forth below, of
GROWLIFE, INC., a Delaware corporation (the “Borrower”), according to the
conditions of the self-amortization promissory note of the Borrower dated as of
October 2, 2020 (the “Note”), as of the date written below. No fee will be
charged to the Holder for any conversion, except for transfer taxes, if any.




Box Checked as to applicable instructions:




 

☐

The Borrower shall electronically transmit the Common Stock issuable pursuant to
this Notice of Conversion to the account of the undersigned or its nominee with
DTC through its Deposit Withdrawal Agent Commission system (“DWAC Transfer”).

 

 

 

 

 

Name of DTC Prime Broker:

 

 

Account Number:

 

 

 

 

☐

The undersigned hereby requests that the Borrower issue a certificate or
certificates for the number of shares of Common Stock set forth below (which
numbers are based on the Holder’s calculation attached hereto) in the name(s)
specified immediately below or, if additional space is necessary, on an
attachment hereto:










 

Date of Conversion:

 

 

 

Applicable Conversion Price:

$

 

 

Costs Incurred by the Undersigned to Convert
the Note into Shares of Common Stock:

$

 

 

Number of Shares of Common Stock to be
Issued Pursuant to Conversion of the Note:

 

 

 

Amount of Principal Balance Due remaining
Under the Note after this conversion:

 

 




By:

Name:

Title:

Date:







--------------------------------------------------------------------------------




DISBURSEMENT AUTHORIZATION




TO:

EMA FINANCIAL, LLC (the “Investor”)

 

 

FROM:

GROWLIFE, INC. (the “Company”)

 

 

DATE:

October 2, 2020

 

 

RE:

Disbursement of Funds




In connection with the issuance of that certain 12% self-amortization promissory
note in the aggregate principal amount of $221,000.00 (the “Note”), pursuant to
that certain securities purchase agreement dated as of October 2, 2020, the
Investor is hereby directed to disburse the purchase price of $199,900.00 as
follows:




 

1.

$183,455.00 to the Company, in accordance with the wire transfer instructions
attached as Schedule A hereto; and

 

 

 

 

2.

$9,945.00 to J. H. Darbie & Co., a registered broker-dealer, for the Company’s
benefit, in accordance with the wire transfer instructions attached as Schedule
B hereto; and

 

 

 

 

3.

$5,500.00 withheld for Investor’s legal fees; and

 

 

 

 

4.

$1,000.00 withheld for Investor’s due diligence and administrative fees.







[Signature page to follow]







--------------------------------------------------------------------------------




GROWLIFE, INC.







By: /s/ Marco Hegyi

Name: Marco Hegyi

Title: Chief Executive Officer







[Signature Page to Disbursement Authorization]







--------------------------------------------------------------------------------




Schedule A







Account Name:

GrowLife, Inc.

 

 

Beneficiary Address:

 

 

 

ABA Routing Number:

 

 

 

Account Number:

 

 

 

Bank Name:

 

 

 

Bank Address:

 




--------------------------------------------------------------------------------




Schedule B







Account Name:

J. H. Darbie & Co., Inc.

 

 

Account Address:

 

 

 

ABA Routing Number:

 

 

 

Account Number:

 

 

 

Bank Name:

 

 

 

Bank Address:

 




--------------------------------------------------------------------------------




OFFICER’S CERTIFICATE




The undersigned, Marco Hegyi, Chief Executive Officer of GrowLife, Inc., a
Delaware corporation (the “Company”), in connection with the authorization and
issuance of the 12% self-amortization promissory note in the aggregate principal
amount of $221,000.00 in accordance with the securities purchase agreement dated
October 2, 2020 (the “Purchase Agreement”), by and among the Company and EMA
Financial, LLC, a Delaware limited liability company, hereby certifies that:




1.         I am the duly appointed Chief Executive Officer of the Company.




2.         The representations and warranties made by the Company in the
Purchase Agreement are true and correct in all material respects as of the date
of this Officer’s Certificate. The capitalization of the Company described in
the Purchase Agreement has not changed as of the date hereof.




3.         As of the date hereof, the Company has satisfied and duly performed
all of the conditions and obligations specified the Purchase Agreement to be
satisfied on or prior to the Closing Date (as defined in the Purchase Agreement)
or such conditions and obligations have been waived expressly in writing signed
by the purchaser.




4.         The Company has complied with or, if compliance prior to Closing (as
defined in the Purchase Agreement) is not required, promptly following the
Closing the Company will comply with, the filing requirements in respect of this
transaction under (a) Regulation D under the Securities Act of 1933, as amended
(the “1933 Act”) (and applicable Blue Sky regulations) and (b) the Securities
Exchange Act of 1934, as amended.




5.         There has been no adverse change in the business, affairs, prospects,
operations, properties, assets or condition of the Company since the date of the
Company’s most recent financial statements filed with the United States
Securities and Exchange Commission, other than losses and matters which would
not, individually or in the aggregate, have a Material Adverse Effect (as
defined in the Purchase Agreement).




6.         The Company is qualified as a foreign corporation in all
jurisdictions in which the Company owns or leases properties, or conducts any
business except where failure of the Company to be so qualified would not have a
Material Adverse Effect.




7.         To the best of my knowledge and belief, no officer, director, owner
of ten percent (10%) or more of the common stock, or other affiliate of the
Company has been convicted within the previous ten (10) years of any felony in
connection with the purchase or sale of any security, nor been subject to a
United States Postal Service false representation order within the past ten (10)
years.




8.         The Company is an operating company, and is not a shell company. If
the Company has previously been a shell company, it has since filed Form 10
information (supporting the claim that it is no longer a shell company),
reported that it is no longer a shell company, filed all required reports for at
least twelve consecutive months after the filing of the respective Form 10
information, and has therefore complied with Rule 144(i)(2).




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Officer’s Certificate as
of October 2, 2020.







/s/ Marco Hegyi

Name: Marco Hegyi

Title: Chief Executive Officer




--------------------------------------------------------------------------------




AUTHORIZATION AGREEMENT FOR PREAUTHORIZED PAYMENTS




GROWLIFE, INC., a Delaware corporation (the “Company”) issued that certain
self-amortization promissory note to EMA Financial, LLC (the “Holder”) on
October 2, 2020, in the principal amount of $221,000.00 (the “Note”). The
Company hereby irrevocably authorizes the Holder to initiate debit and credit
entries to its checking account indicated below (the “Account”) and the
depository named below (the “Depository”), to debit or credit the same to such
Account, as further provided in the Note. The Company hereby represents and
certifies that the Account is used for commercial and/or business purposes only.







Depository Name: GROWLIFE, INC.




Name of Bank: Alpine Bank




Routing/ABA Number: See attached Exhibit “A”




Account Number: See attached Exhibit “A”







A copy of a voided check for the Account is attached hereto as Exhibit “A”.
 This authority is to remain in full force and effect until the Holder confirms
in a signed writing that the Note has been satisfied in full, and in a manner as
to afford the Depository a reasonable opportunity to act on it.







GROWLIFE, INC.




By: /s/ Marco Hegyi

Name: Marco Hegyi

Title: Chief Executive Officer




--------------------------------------------------------------------------------




EXHIBIT A

(see attached)




N/A




--------------------------------------------------------------------------------




GROWLIFE, INC.




October 2, 2020




Direct Transfer, LLC

One Glenwood Avenue, Suite 1001

Raleigh, NC 27603




Re: Irrevocable Transfer Agent Instructions




Ladies and Gentlemen:




GROWLIFE, INC., a Delaware corporation (the "Company") and EMA Financial, LLC
(the "Investor") have entered into a securities purchase agreement (the
“Agreement”) on October 2, 2020, for the purchase and issuance of that certain
self-amortization promissory note in the principal amount of $221,000.00 (the
“Note”) by the Company to the Investor. Further, the instructions to Direct
Transfer, LLC (the “Transfer Agent”) contained herein shall also apply to the
issuance of, and removal of restrictive legend from, the Commitment Shares (as
defined in the Agreement) (including but not limited to the Transfer Agent’s
acceptance of an opinion of counsel to the Investor) without any further action
or confirmation by the Company.




A copy of the Note is attached hereto.  The shares to be issued are to be
registered in the names of the registered holder of the securities submitted for
conversion or exercise, or its assignees as requested by the Investor.




You are hereby irrevocably authorized and instructed to reserve a sufficient
number of shares of common stock (“Common Stock”) of the Company (initially,
1,486,258) for issuance upon conversion of the Note in accordance with the terms
thereof.  The amount of Common Stock so reserved may be increased, from time to
time, provided shares are available, by delivery to you of written instructions
of the Company or the Investor, without any further action or confirmation by
the Company.  In addition, if the reserve shares shall be completely depleted,
the Transfer Agent is hereby instructed to issue all remaining shares to effect
a Conversion Notice (as defined below) from the unissued authorized or treasury
shares of the Company, provided shares are available. You are hereby further
irrevocably authorized and directed to issue the shares of Common Stock so
reserved upon your receipt from the Investor of a notice of conversion with
respect to the Note (in each case, a “Conversion Notice”) executed by the
Investor. You shall have no duty or obligation to confirm the accuracy or the
information set forth in the Conversion Notice.




The Company must be participating in the Depository Trust Company (“DTC”) Fast
Automated Securities Transfer (“FAST”) program in order for the shares to be
delivered electronically.  The shares to be issued are to be registered in the
names of the registered holder of the securities submitted for conversion.




The shares will be issued within three (3) business days upon receipt of the
Conversion Notice. The ability to convert the Note in a timely manner is a
material obligation of the Company pursuant to the Note.  Your firm is hereby
irrevocably authorized and instructed to  issue shares of Common Stock of the
Company (without any restrictive legend) to the Investor without any further
action or confirmation by the Company (from the reserve, but in  the event there
are insufficient reserve shares of Common Stock to accommodate a Conversion
Notice, your firm and the Company agree that the Conversion Notice should be
completed using authorized but unissued shares of Common Stock that the Company
has in its treasury): (A) upon your receipt from the Investor of: (i) a
Conversion Notice executed by the Investor; and (ii) an opinion of counsel of
the Investor, in form, substance and scope customary for opinions of counsel in
comparable transactions (satisfactory to the Transfer Agent and its counsel), to
the effect that the shares of Common Stock of the Company issued to the Investor
pursuant to the Conversion Notice are not “restricted securities” as defined in
Rule 144 or other applicable exemption and should be issued to the Investor
without any restrictive legend; and (iii) reservation release letter with
respect to the shares to be issued under the Conversion Notice; and (B) the
number of shares to be issued is less than 4.99% of the total issued common
stock of the Company.  The Transfer Agent must issue the shares of common stock
to the Investor, pursuant to this letter, despite any threatened or ongoing
dispute between the Company and Investor, unless there is a valid court order
prohibiting such issuance.




--------------------------------------------------------------------------------




The Company and the Investor intend that these instructions require the
placement of a restrictive legend on all applicable share certificates unless
the requirements listed below are met and the Investor provides the Transfer
Agent with an acceptable legal opinion stating that share certificates can be
issued without a legend. So long as you have previously received confirmation
from the Company (or Investor counsel) that the shares have been registered
under the 1933 Act or otherwise may be sold pursuant to Rule 144 or other
applicable exemption without any restriction and the number of shares to be
issued are less than 4.99% of the total issued and outstanding common stock of
the Company, such shares should be transferred, at the option of the holder as
specified in the Conversion Notice, either (i) electronically by crediting the
account of a Prime Broker with the Depository Trust Company through its Deposit
Withdrawal Agent Commission system if the Company is a participantor (ii) in
certificated form without any legend which would restrict the transfer of the
shares, and you should remove all stop-transfer instructions relating to such
shares. Until such time as you are advised by Investor counsel that the shares
have been registered under the 1933 Act or otherwise may be sold pursuant to
Rule 144 or other applicable exemption without any restriction and the number of
shares to be issued are less than 4.99% of the total issued and outstanding
common stock of the Company, you are hereby instructed to place the following
legends on the certificates:




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. THE SECURITIES MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER SAID ACT, OR AN OPINION OF INVESTOR COUNSEL IN FORM,
SUBSTANCE AND SCOPE CUSTOMARY FOR OPINIONS OF COUNSEL IN COMPARABLE
TRANSACTIONS, THAT REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE
144 OR OTHER APPLICABLE EXEMPTION.




The legend set forth above shall be removed and you are instructed to issue a
certificate without such legend to the holder of any shares upon which it is
stamped, if: (a) such shares are registered for sale under an effective
registration statement filed under the 1933 Act or otherwise may be sold
pursuant to Rule 144 or other applicable exemption without any restriction and
the number of shares to be issued is less than 4.99% of the total issued common
stock of the Company, (b) such holder provides the Company and the Transfer
Agent with an opinion of counsel, in form, substance and scope customary for
opinions of counsel in comparable transactions, to the effect that a public sale
or transfer of such security may be made without registration under the 1933 Act
and such sale or transfer is effected. Nothing herein shall be construed to
require the Transfer Agent to take any action which would violate state or
federal rules, regulations or law.   If an instruction herein would require such
a violation, such instructions, but not any other term herein, shall be void and
unenforceable.




The Company shall indemnify and defend you and your officers, directors,
principals, partners, agents and representatives, and hold each of them harmless
from and against any and all loss, liability, damage, claim or expense
(including the reasonable fees and disbursements of its and Transfer Agent’s
attorney) incurred by or asserted against you or any of them arising out of  or
in connection with the instructions set forth herein, the performance of your
duties hereunder and otherwise in respect hereof, including the costs and
expenses of defending yourself or themselves against any claim or liability
hereunder, except that the Company shall not be liable hereunder as to matters
in respect of which it is determined that you have acted with gross negligence
or in bad faith (such gross negligence, bad faith must be determined by a final,
non-appealable order, judgment, decree or ruling of a court of competent
jurisdiction).  You shall have no liability to the Company in respect to any
action taken or any failure to act in respect of this if such action was taken
or omitted to be taken in good faith, and you shall be entitled to rely in this
regard on the advice of counsel. The Investor and Company expressly understand
and agree that nothing in this Irrevocable Transfer Instruction Agreement shall
require or be construed in any way to require the transfer agent, in its sole
discretion as the transfer agent, to do, take or not to do or take any action
that would be contrary to any Federal or State law, rule, or regulation
including but expressly not limited to both the Securities Act of 1933 and the
Securities and Exchange Act of 1934 as amended and the rules and regulations
promulgated there under by the Securities and Exchange Commission.




Investor agrees that each time such Conversion Notice is delivered to your firm,
Investor agrees to pre-pay the full cost of processing the Conversion Notice.
The Transfer Agent and the Investor understand and agree that the current cost
of processing each such Conversion transaction is estimated to be between
$350.00 and $455.00 though the Investor understands and agree that the Transfer
Agent’s fee schedule is subject to change.




--------------------------------------------------------------------------------




The Company agrees that in the event that the Transfer Agent resigns as the
Company’s transfer agent, the Company shall engage a suitable replacement
transfer agent that will agree to serve as transfer agent for the Company within
five (5) business days.




The Transfer Agent is hereby authorized and directed to promptly disclose to the
Investor without any additional confirmation from the Company, after Investor’s
request from time to time, the total number of shares of common stock issued and
outstanding.




The Investor is intended to be and is a third party beneficiary hereof, and no
amendment or modification to the instructions set forth herein may be made
without the consent of the Investor.




The Investor and the Company agree that the Transfer Agent shall not be required
to perform any issuances or transfers of shares as of the date of the
termination of the transfer agreement.




--------------------------------------------------------------------------------




Very truly yours,




GROWLIFE, INC.




By: /s/ Marco Hegyi

Name:  Marco Hegyi

Title:  Chief Executive Officer




ACKNOWLEDGED AND AGREED:




Direct Transfer, LLC







By: /s/ Leam Odette

Name: Leam Odette

Title: Senior Platform Specialist




--------------------------------------------------------------------------------




CORPORATE RESOLUTION OF THE BOARD OF DIRECTORS OF

GROWLIFE, INC.




We, the undersigned, do hereby certify that at a meeting of the Board of
Directors of GrowLife, Inc., a corporation organized under the laws of the State
of Delaware (the “Corporation”), duly held on October 2, 2020 at which said
meeting no less than one director was present and voting throughout, the
following resolution, upon motions made, seconded and carried, was duly adopted
and is now in full force and effect:




WHEREAS, the Board of Directors of the Corporation deem it in the best interests
of the Corporation to enter into the securities purchase agreement (the
“Agreement”) with EMA Financial, LLC, a Delaware limited liability company (the
“Holder”), dated October 2, 2020, and issue that certain 12% self-amortization
promissory note of the Corporation in the aggregate principal amount of
$221,000.00 (the “Note”) (convertible into shares of common stock of the
Corporation (the “Common Stock”)) to the Holder, upon the terms and subject to
the limitations and conditions set forth therein, along with an irrevocable
letter agreement with the Corporation’s transfer agent (the “Transfer Agent”),
with respect to the reservation of shares of Common Stock to be issued upon any
conversion of the Note; the issuance of such Common Stock in connection with a
conversion of the Note; and the indemnification of Transfer Agent for all loss,
liability, or expense in carrying out the authority and direction contained in
the irrevocable letter agreement (the “Letter Agreement”);




NOW, THEREFORE, BE IT:




RESOLVED, that the Corporation is hereby authorized, empowered, and directed, to
enter into the Agreement (and all ancillary agreements thereto), the Note and
the Letter Agreement, as well as: (i) reserve shares of Common Stock of the
Corporation to be issued upon any conversion of the Note; (ii) issue such Common
Stock in connection with a conversion of the Note (issuance upon receipt of a
notice of conversion of the Holder of the Note) without any further action or
confirmation by the Corporation; (iii) issue such number of shares of Common
Stock as will be necessary to fully convert the Note under its terms and any
such Common Stock shall be considered fully paid and non-assessable at the time
of issuance and the Corporation, (iv) indemnify the Transfer Agent for all loss,
liability, or expense in carrying out the authority and direction contained in
the Letter Agreement, and (v) issue all other shares of Common Stock to Holder
as contemplated by the Agreement (including but not limited to the Commitment
Shares (as defined in the Agreement)) and Note.




RESOLVED, that any executive officer of the Corporation be, and hereby is,
authorized, empowered and directed, from time to time, to take such additional
action and to execute, certify and deliver to the Transfer Agent of the
Corporation, as may be appropriate or proper to implement the provisions of the
foregoing resolutions.




The undersigned, do hereby certify that we are members of the Board of Directors
of the Corporation; that the attached is a true and correct copy of resolutions
duly adopted and ratified at a meeting of the Board of Directors of the
Corporation duly convened and held in accordance with its by-laws and the laws
of the State of Delaware, as transcribed by us from the minutes; and that the
same have not in any way been modified, repealed or rescinded and are in full
force and effect.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, we have hereunto set our hands as members of the Board of
Directors of the Corporation.




Dated: October 2, 2020







/s/ Marco Hegyi

Marco Hegyi




/s/ Mark Scott

Mark Scott




/s/ Katherine McLain

Katherine McLain




/s/ Thom Kozik

Thom Kozik




--------------------------------------------------------------------------------